Case 18-34214-bjh11 Doc 52 Filed 04/09/19 Entered 04/09/19 16:49:14 Page 1 of 43

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE NORTHERN DISTRICT OF TEXAS

DALLAS DIVISION
IN RE: §
§ CASE NO. 18-34214-bjh
NOBLE REY BREWING CO., LLC, § Chapter 11
§
§ Hearing Date: May 1, 2019
Debtor. § Hearing Time: 9:30 a.m.

JPMORGAN CHASE BANK, N.A.’S
MOTION FOR RELIEF FROM AUTOMATIC STAY

THE TRUSTEE OR THE DEBTOR SHALL FILE A RESPONSE TO ANY
MOTION FOR RELIEF FROM THE AUTOMATIC STAY WITHIN
TWELVE (12) DAYS FROM THE SERVICE OF THE MOTION. THE
DEBTOR’S RESPONSE SHALL INCLUDE A DETAILED AND
COMPREHENSIVE STATEMENT AS TO HOW THE MOVANT CAN BE
“ADEQUATELY PROTECTED” IF THE STAY IS TO BE CONTINUED.
IF THE DEBTOR DOES NOT FILE A RESPONSE AS REQUIRED, THE
ALLEGATIONS IN THE CREDITOR’S MOTION FOR RELIEF FROM
THE AUTOMATIC STAY SHALL BE DEEMED ADMITTED, UNLESS
GOOD CAUSE IS SHOWN WHY THESE ALLEGATIONS SHOULD NOT
BE DEEMED ADMITTED, AND AN ORDER GRANTING THE RELIEF
SOUGHT MAY BE ENTERED BY DEFAULT. UNDER BANKRUPTCY
RULE 9006(e) SERVICE BY MAIL IS NOW COMPLETE UPON
MAILING; UNDER BANKRUPTCY RULE 9006(f), THREE (3) DAYS
ARE ADDED TO THE PERIOD FOR FILING A RESPONSE WHEN
NOTICE OF THE PERIOD IS SERVED BY MAIL.

TO THE HONORABLE UNITED STATES BANKRUPTCY JUDGE:

JPMorgan Chase Bank, N.A. (“Chase”) hereby files its Motion for Relief from Automatic
Stay, and would show as follows.

l. Chase, a secured creditor in this case, files this Motion pursuant to 11 U.S.C.
§362, would show the Honorable U.S. Bankruptcy Court that good cause exists to modify the

automatic stay as shown more particularly below.

JPMORGAN CHASE BANK, N.A.’S MOTION FOR RELIEF FROM AUTOMATIC STAY - Page 1 of 5
485748
Case 18-34214-bjh11 Doc 52 Filed 04/09/19 Entered 04/09/19 16:49:14 Page 2 of 43

2. This Court has jurisdiction to consider this matter under 28 U.S.C. § 157 and
1334. This is a core proceeding pursuant to 28 U.S.C. § 157(b). Venue is proper in this Court
pursuant to 28 U.S.C. § 1408 and 1409.

3. On or about September 30, 2014, Noble Rey Brewing Company, LLC (the
“Debtor”) executed and delivered to Chase a Note in the original principal amount of
$593,100.00 (“Contract 1”). A true and correct copy of Contract 1 is attached as Exhibit “1.”
Contract | provided for Debtor to make monthly payments consisting of principal and interest to
Chase. The terms of Contract 1 are more particularly described therein and incorporated herein
by reference for all purposes.

4. On or about September 30, 2014, the Debtor executed and delivered to Chase a
Commercial Security Agreement wherein it pledged specific equipment to Chase as a security
interest. A true and correct copy of the Commercial Security Agreement is attached as Exhibit
“2”. The terms of the Commercial Security Agreement are more particularly described therein
and incorporated herein by reference for all purposes.

5. On or about September 30, 2014, the Debtor executed and delivered to Chase a
Line of Credit Note in the original principal amount of $75,000.00 (“Contract 2”). A true and
correct copy of Contract 2 is attached as Exhibit “3”. Contract 2 provided for Debtor to make
monthly payments consisting of principal and interest to Chase. The terms of Contract 2 are
more particularly described therein and incorporated herein by reference for all purposes. At the
same time, Debtor executed and delivered to Chase a Continuing Security Agreement assigning
all of its business assets to Chase as a security interest. A true and correct copy of the

Continuing Security Agreement is attached as Exhibit “4”. The terms of the Continuing Security

JPMORGAN CHASE BANK, N.A.’S MOTION FOR RELIEF FROM AUTOMATIC STAY - Page 2 of 5
485748
Case 18-34214-bjh11 Doc 52 Filed 04/09/19 Entered 04/09/19 16:49:14 Page 3 of 43

Agreement are more particularly described therein and incorporated herein by reference for all
purposes.

6. On or about October 2, 2014, a UCC Financing Statement was filed with the
Texas Secretary of State perfecting Chase’s interest in the Debtor’s business assets. A true and
correct copy of the UCC Financing Statement is attached as Exhibit “5”. The terms of the UCC
Financing Statement are more particularly described therein and incorporated herein by reference
for all purposes.

7. Debtor became in default of the Contracts by failing and refusing to make
payment as required under the terms of the Contracts. The Debtor refused and failed to make
payments due. $702,651.68 is due and owing on the Contracts as of the date of filing.

8. The Debtor filed this Chapter 11 bankruptcy proceeding with this Court on
December 19, 2018. The Debtor is continuing to use the Bank’s collateral but not making
adequate protection payments to Chase. The equipment’s value continues to depreciate.
Therefore, cause exists for relief from the automatic stay for all the above stated reasons,
including that Debtor has failed to make adequate protection payments to Chase.

9. The Debtor was unable confinn its plan of reorganization. The Plan does not meet
the confirmation standards. The sale of the property is subject to the Chase security interest. The
Chase secured claim greatly exceeds the value of the property. Thus, there is no equity in the
property for the estate or other creditors. Therefore, good cause exists for granting the relief
requested.

THEREFORE, JPMorgan Chase Bank, N.A. respectfully prays for an order granting the

following relief: termination of the stay against the collateral to allow JPMorgan Chase Bank,

JPMORGAN CHASE BANK, N.A.’S MOTION FOR RELIEF FROM AUTOMATIC STAY - Page 3 of 5
485748
Case 18-34214-bjh11 Doc 52 Filed 04/09/19 Entered 04/09/19 16:49:14 Page 4of 43

N.A. to proceed with its lawful remedies against the collateral, and for such other and further

relief, special and general, in equity or at law that the Honorable Court deems fair and just.

Respectfully submitted,

/s/ Richard G. Dafoe

Richard G. Dafoe

State Bar No. 05309500

Vincent Serafino Geary Waddell Jenevein, P.C.
1601 Elm Street, Suite 4100

Dallas, Texas 75201

214-979-7427- Telephone

214-979-7402 — Facsimile

rdafoe(vinlaw.com

ATTORNEYS FOR JPMORGAN CHASE BANK,
N.A,

CERTIFICATE OF CONFERENCE

I hereby certify that on April 9, 2019, I conferred with Eric A. Liepins, the Debtor’s

attorney, regarding the above motion for relief. Mr. Liepins opposes the Motion and therefore it
needs to be heard by the Court for determination.

/s/ Richard G, Dafoe
Richard G. Dafoe

JPMORGAN CHASE BANK, N.A.’S MOTION FOR RELIEF FROM AUTOMATIC STAY - Page 4 of 5

485748
Case 18-34214-bjh11 Doc 52 Filed 04/09/19 Entered 04/09/19 16:49:14 Page 5of 43

CERTIFICATE OF SERVICE

I hereby certify that a true and correct copy of the foregoing has been served on the 9th
day of April, 2019, to the parties listed below and attached and to those requesting notice either
electronically or by U.S. first class mail:

Noble Rey Brewing Co., LLC Eric A. Liepins

2636 Farrington Eric A. Liepins, P.C.
Dallas, TX 75207 12770 Coit Rd., Suite 1100
DEBTOR Dallas, TX 75251

DEBTOR’S ATTORNEY

United States Trustee

1100 Commerce Street, Room 976
Dallas, TX 75242

U.S. TRUSTEE

/s/ Richard G. Dafoe
Richard G. Dafoe

JPMORGAN CHASE BANK, N.A.’S MOTION FOR RELIEF FROM AUTOMATIC STAY - Page 5 of 5
485748
Case 18-34214-bjh11 Doc 52 Filed 04/09/19

2 Pinnacle Capital Partner
PO Box 2049
Gig Harbor, WA 98335

Can Source
2120 Miller Drive, Suite G
Longmont, CO 80501

Chris & Kindra Rigoulot
3663 Weebrurn Drive
Dallas, TX 75229

Gamer Packaging
330 2°¢ Avenue South, #895
Minneapolis, MN 55401

Keg Logistics
9360 Station Street #325
Lone Tree, CO 80124

Lynn Pinker Cox & Hurst
2100 Ross Ave., Ste. 2700
Dallas, TX 75201

Pawnee Leasing Corporation
3801 Automation Way, Suite 207
Fort Collins, CO 80525

Willamitte Valley
PO Box 276
Saint Paul, OR 97137

Entered 04/09/19 16:49:14 Page 6 of 43

Ascentium Capital
23970 Highway 59 North
Kingwood, TX 77339

Capital One — Spark
1680 Capitol One Drive
McLean, VA 22102-3491

Domino Amjet, Inc.
3809 Collection Center Dr.
Chicago, IL 60693

JPMorgan Chase
270 Park Avenue
New York, NY 10017

Ken & Leslie Rigoulot
1201 Mockingbird
Grapevine, TX 76051

McCarthy, Rose Mills
3001 Dallas Parkway 750
Frisco, TX 75034

Platinum
348 RXR Plaza
Uniondale, NY 11556
Case 18-34214-bjh11 Doc 52 Filed 04/09/19 Entered 04/09/19 16:49:14 Page 7 of 43

 

Ge SHALL BUSINESS ADWINGETRATION

U.S. Small Business Administration

 

 

 

 

 

 

 

 

 

SBA Losn # o>:

SBA Loan Name Noble Rey Brewing Company, LLC
Date September 30, 2074

Loan Amount $593,100.00

Interest Rate Veriabie

Borrower Noble Rey Grewing Compeny, LLC
Operating

Company

Lender JPMorgen Chase Bonk, NA

 

 

 

 

1. PROMISE TO PAY:

In return for the Loan, Borrower promises to pay to the order of Lender tha amount of Five Hundred Ninety-three Thousand One
Hundred & 00/100 Dollars, Interest on the unpaid principal balance, and all other amounts required by this Note.

2. DEFINITIONS:
“Collateral” means any proparty taken as security for payment of this Note or any guerantee of this Note.
“Guarantor” means each person of enuty that signs a guarantees of payment of thia Note.
“Loan* means the loan avidenced by this Note.

“Loan Documents" means the documents related to this loan signed by Borrower, any Guarantor. of anyone who pledges
collateral,

“SBA* means the Small usiness Administration, an Agency of the United States of America.

3. PAYMENT TERMS:
Borrower must make all payments at tha place Lender designates. The paymant terms for thus Note are: EXHIBIT

— i

1. Maturity: This Note will mature on Cclober 3. 2024
2. Repayment Tarms:

The interest rate on this Note will fluctuate. The innval interest rate 1s 5.00% per year. This initial rata 9 the LIGOR Base
Rats in effect on ihe fist business day of the month in whieh SBA received the loan application. plus 4.84%. The initial
interest rate must ramen in effect until the first change period bagins unless reduced in accordance with SOP 50 10.

SBA FOAM 147 (06/03/02) Version 4.1
Case 18-34214-bjh11 Doc 52 Filed 04/09/19 Entered 04/09/19 16:49:14 Page 8 of 43

PROMISSORY NOTE
(Continued) Page 2

 

Borrower musi pay a toial of 6 payments of interest only on the disbursed principal balance beginning on November 3,
2074; psyments must ba made on the thitd calandar day in the months they ats due.

Borrower musi pay principal and interest payments of $6,568.01 every month, baginning on May 3, 2016; payments must
be made on. the third calendar day in the months they are dus.

Lender will apply each installment payment first 10 pay interest accrued to the day Lender receives the payment, than to
bring principal current, than to pay any late fees, and wil apply any remaining balance to reduce principal.

The interest rete will be adjusted monihly {the “change penod”).

The “LIBOR Base Rate" is the combination of the One Month London Interbank Offered Rate in effact on the tirst business
day of the month fas published in a national financial newspaper of website) in which SBA received the applcation, or any
interest fale change occurs, plus an additional 3.0 percentage points. Base Rates will ba rounded to two decimal places
with .004 being rounded down and .005 being rounded up.

The adjusted interest rate will ba 1.84% abeve the LIBOR Base Rate. Lender will adjust ihe interest rate on the first

calendar day of each change period. The change in interest rate 3 eliectivea on that day whether or not Lender gives
Borrower notice of the change.

Tha spread a8 identified in tha Note may not be changed during tha hfe of the Loan without the written agreement of the
Borrower.

For variable rate loans, the interesi rate adjustment period may not be changed without the written consent of the
Borrower.

Lander must adjust the payment amouni at least annually as needed to amortize principal over Lhe remaimng term of the
note.

if SBA purchases the guarantesd portion of the unpaid principal balance. tha interest rate becomes fixed at the rate in

elfect at tha time of the earliest uncured payment default. If there is nd uncured payment default, the rata becomes fixed
al the rate in effect at the wme of purchase.

Loan Prepayment:
Notwithstanding any provision in this Note to the contrary:
Borrower may prepay this Note. Borzower may prepay 20 percent of lesa of the unpaid princepal balance at eny time

without notice. If Borrower prepays more then 20 percent and the Loan hes been sold on the secondary market, Borrower
must:

a. Give Lender written notice;

b. Pay all accrued interest; and
c. if tha prepayment is received less than 21 days trom the date Lender receives the nolice. pay an amount equal to 21
days” interest trom the date lander receives the notice. less any interest acerued durmg the 21 days and peid under

subpatagtaph b., above.
li Borrower does not prepay within 30 deys trom the date Lender receives the notice. Borrower must give Lender a naw

nonce.
All remaining principal and accrued interest is due and payable on October 3, 2024.

Late Charge: If a psymant.on this Note is mora than 10 days late, Lender may charge Borrower a late fae of up to 5.00%
of the unpaid portion of the :eqularty scheduled payment

. DEFAULT:

Borrower 1s in default under this Note if Borrower does not make o payment when dua under this Neta, or if Borrower or
Opsraiing Company:

. Fails 10 do anything required by this Note and other Loan Documents;

Defaults an any other loan with Lender;

. Does not preserve, ar account to Lender's satisfaction for, any of the Collateral or its proceeds:

. Doss not disclose, or anyones acting on their behalf does not disclose, any matenal tact to Lender or SBA;
Makes, or anyone acting on their Gehall makes, 6 moterially false of mislesding representation to Lender or SBA;

mMOOD>

SBA FORM 147 1086/03/02) Version &.7
Case 18-34214-bjh11 Doc 52 Filed 04/09/19 Entered 04/09/19 16:49:14 Page 9 of 43

PROMISSORY NOTE
(Continued) Page 3

= = = Se == =

Defaults on any loan or agteernent with another creditor, if Lender believes the default may matenally affect
Borrower's ability (6 pay this Note:
. Fails to pay any taxea when due;
. Becomes the subject of a proceeding under any bankruptcy of insolvency law:
Hae 4 receiver of hquidelor eppolnted for sny part of their business or property;
Makes an assignment for the benefit of creditors;
Has any adverse change in financial condition or business operation that Lender beliavas may materially affect
Borrower's abdity to pay ihis Note;
Reorganizes, margas, consolidates, or otherwise changes ownership or business structure without Lender's prior
written consent; or
M. Becomes the subject of a civit or criminal action thal Lendar believes may materially alfect Borrowar's ability to pay
this Note,

™

Ferro

7

5. LENOER’S RIGHTS IF THERE IS A DEFAULT:
Without notice of damand and without givisg up any of ite mghts, Lender may:

A, Require immedata payment of ol amounts owing under this Note;

&, Collect all amounts owing from any Borrower or Guarantor;

C. File suit and obta:n judgement;

D. Take possession of any Collatesal; or

E. Salt, esse, or otherwise dispose of, any Collateral ot public or private sale, with or wilhoul advertisement.

6. LENDER'S GENERAL POWERS:
Without notice and without Borrower's consent. Lencer may:

A, Bid on or buy the Collateral ot a sale or the sale of another lenholder, at any price 11 chooses;

B. Incur expenses to collect amounts due under this Note. enforce the terms of this Note or any other Loan Document,
end preserve or dispose of the Collateral. Among other things, the expenses may include payments for property
lexes, prior bens. msurance, appraisais. environmanial remediation costs. and feasonable attorney's feas and coste.
if Lender incurs such expanses, ii may demand immediate repayment from Borrower or add the expanses to the
principal balance;

C. Releasa anyone cbligaied to pay thus Note;

®. Compromise, releasa. renew, extend or subsiviule ony of the Collateral: and

E. Take any action necessary to protect the Collateral or collact amounts owing on 1his Note.

7. WHEN FEDERAL LAW APPLIES:

When SBA 13 the holder, ihs Note will be interpreted and enlorced under federal law, including SBA regulations. Lender or
SBA may use stete or focal procadutes for hing papers, recording documents, giving notice, foreclosing liens. and other
purposes. By using such procedures, SBA doas not warve any federal immunity from state or local control, penalty, tex, or
hability. As te this Note, Borrower may nol claim or assert against SBA any focal or slate law to deny any obligation,
defeat eny claim of SBA, of preempt federal law.

8. SUCCESSORS AND ASSIGNS:

Under this Note, Borrower and Operating Company include the successors of each, and Lender includes its successors and
assigns.

9. GENERAL PROVISIONS:

A, Alt individuals and entities signing this Note are jointly and severally liable.

B. Borrower waives all suretyship detenses,

C. Borrower must sign all documents necessary of any time to comply with the Loan Documents and to enable Lander
to acquire, perfect. of maintain Lender's liens on Collateral,

SBA FORM 147 (04/03/02) Version 4.1
Case 18-34214-bjh11 Doc 52 Filed 04/09/19 Entered 04/09/19 16:49:14 Page 10 of 43

PROMISSORY NOTE
(Continued) Page 4

D. Lender may exercise any of ra nights separately of togalher, as many times and wn any order it chooses. Lender may
delay or forgo enforcing any of its rights without giving up any of them.

E. Borrower may not use an oral statement of Lender or SBA to contradict or alter the written terms of this Note.

F, If any pert of this Note is uneniorcesbia, all other paris remain in effect.

G. To the extent allowed by lew, Sorrower waives all demands and notices in connection with this Note, including
Preseniment, demand, protest, and notica of deshonor. Borrower also waives any defenses based upon any claim
that Lender did nat obtain any guarantee; did not obtain, partect, of maintain a lien upon Collateral; impaired
Collateral; of did not obtain the far market vatue of Collateral at a sate.

10.STATE-SPECIFIC PROVISIONS:
NONE. .

11.BORROWER'S NAME(St AND SIGNATURES}:
By signing below, each individual or entity becomes obi:gated under iha Note as Borrower.

BORROWER:

 

SGA FORM 147 (06103/02! Version 4.1
Case 18-34214-bjh11 Doc 52 Filed 04/09/19 Entered 04/09/19 16:49:14 Page 11 of 43
EXHIBIT

 

COMMERCIAL SECURITY AGREEMENT ;
Grantor: Notte Hay Grestia Comenry Company, LLC Lender: JPidorgen Chase Bank. NA
2036 Fardngton $¢ Dalles Preston Business Banking 190
Dalles, TX 75207 111 Preston Road, 2nd Aico
Doles, TK 76228

 

THIS COMMERCIAL SECURITY AGREEMENT dated September 30, 2014. le moda and executed between Noble Rey Brewing Company, Lic
Grantor") and JPMorgan Cheae Bank, NA \"Lender”}.
GRANT OF BEGURITY INTEREGT. For velusbls consideration, Grantor grants to Lender: @ security Winterset ia the Collsteral to sycurs the
ndebtudeuse end agraas thet Lender shall have the sights utated in this Agreemeni with reepaci to the Collsteral, in eddidon to afl other rights
which Lender may hove by law.
COLLATERAL OEECAIPTION. Tha word *Collateral” as used in the Agresmen Mmasne the follwing desenbed property. whether now owned of
hereelias acquired, whether: new @asting of hetesfier atten, ond wherever located, wn which Grantor a giving 10 Lendet a seeutliy interens for
the payreent of the Indebiedness and perlorminoe of all oiher obligations under tha Note and thiz Agreement:

Spealtta Equipment - See Exhibit A stteched hereto and made a pert harect
All of which "Colter" ahall hove the meaning atuibuled © such word in ihe Urclomm Comet! Code referenced in ihe section of thus
Agteemeni captioned *Dehnitions” lwhanever quch word sppeers in this Agreement. and whether the lisst fetter of such word ia unper case of
lowe? casel. in addition. the werd “Colfetetal” also metudes all the following. whether now owned of hacealier eoquied. whether new emsting
of Nteatte? afaung, arad wherever loceted:

a Al accessions, atlachmenia. eccesseted, replacements and additions to any of me collateral described harem. whether added now or

Lat

(Bi serail aba la iadanhaadacaaemiadanind--rensialanieel
ich ab I i k jen, payments. aad at ciher nights, arising oul of a sale, lense, oF orher
dspesaert af uy of toa property dencined in tho Coletta tesoan:

{01 All proceeds Ginchuding insurance proceeds} from the tale, destruction, loss, of ether dripasit-on ad any of the propetty deactbed in thus
Cofuxaral secuon, end surns due from a tid party who hes dameped or daatroyed the Collateral or from that party's insurer, whether due
to judgment. seitemens or other process.

iE) Al records and date relebng to any of the propetiy deechbed om thes Coflaiera! section, whether in the form pf a whing. photograph,
teattohin, pmciohche, of electrons medus. together with all of Grantor's night, tite, and interes in and te al compuner ecliwere required Io
‘Ubkze, cteate, hentain, avd process ony puch tecotds of dete on electron meds.

GROSE-COLLATERALIZATION, In addition to the Note. this Agreement secures all obfipations. debts and habcines. pls matreal thereon, of
Giontor te Landes. of any one of mote of them, ab well os af ctsims by Lender ageinst Grantor of any ona o¢ mova ef thom, whether now
sheti'e br herocttar oxtaing. woeiieer lelotes or uneeiuled sa dye eugeees of, 80 Hole, wivetser volumbty. emharaiee- whather dus of not due.
detect of mdwect. d 5 ger, hqudated OF uniquidated whether Grantor may be bable snievidually o

jotnuly veith others, whather eMiguied or coetet davon party or , thee A shell not secure, and
the “indebtedness” shal noe inchide, aw ‘obbgedions fring under Subchaptere E aod F of Chapter 342 af the Taxes Finance Code, at amended.

MOHT OF SETOFF. Grantol granis to Lender s scowity mitereat a, on well a9 2 tight of eetoll against, end hereby astigne, conveys, debvara,
pledges and vansleta to Lender. as aecunty for repaymerd of the indebtedness, of Giantoi’s nght. tile end entetest w and to af Grantor's
eocounts (whether checking. pangs. of some other account) with Lender of any subsikary or alfkaie of JPMorgan Chase Bo. teach
heremoalter referrod to a3 a “Lender Atiainte't 2 and ef other obligations a1 any uma owlng by Lender or any Lender Athhate to Grantor. Thes
sngkiden a¥ eocounts Grantor holds joindy vath somaona else and of accounts Grantor may ope)! m ihe fuiure. However. tha does nat include
any IRA er Keogh accounts, of any rus! scoounts lot which the grant of @ security imieres, would be piohibired by law. Grantor authotizes
Leeder, rab ue flat pirieaih kephalnle lahat fo attaid of 0) whether or not Lender has mace any demand undef tua Agreement of Une Aelated
of in) whether auch indebted: mated oF unmatured, o the extent perrmiied by law. to collect, charge andior
evel al tums osceg on. the Indebiedngss agesssl ene/ena ll sue acseonsi and other obliganors, and, at Landet's phon, to sderarmswatyaly
freeze of direct a Lender Alfhate to admantauvat.vely Herze pl auch ecceunte and other obkgauons to allow Lender: to protect Lendei‘s seowhy
interest, collection. charge ead setoft rights provided In th.s paragraph.
GRANTOR'S REPRESENTATIONS AND WARRANTIES WITH RESPECT TO THE COLLATERAL. ‘Wah reepect to tre Cotaterel, Granior
covenanis, eqrers. represents and warrants te Lender that:

Perfection of Security tnteresi. Qranio: hereby authorizes Lender 16 hig such bnencing statements woth sexpect to the Cobpteral os Lender
shel deem appioptata and Grantor chal eke whatever other echona oe fequisted by Lender to petlect and continue Lender's securtty
ween in the Coleceral, Upon request ef Lender, Granto: well debver lo Lande: any and af of ine documents evidenong ef oteiduung the
Cofateral, and Csantos will nots Lender's interes upon any and af! chattel paper and instruments # not delivered to Lender for possession
by Lendes, Tis la a tinuing Security A ond will Haus in effect aven though all or any part of the indebtednasa le paid in fll
tnd even though for a period of ime Glenioz may not be indebted to Lender

Notees to Lender, Grantor will prompdy nobly Lender an Wwielng at Lender's addiaas shown above (or such other eddvensen a0 Lender msy
dasigaats for me to tee) pio wo.any (1) change in Gramtos'a name: (2+ chenge in Greevor's exeunmed duswesa nametel: (3) change
Ie ening Baht Or we ie Themed Or tiene gee of the taeted labty cote Gientor: tat change it tha dutharuned sipnetts;~ (51
change n Grantor's principal office address; (6) change wm Grantor's sisie of orgerntaton: (7) corwersion of Graniot to = new of dillerent
type Of business entity; or (8) change wn shy othe! aspect of Grentor the: dvecily of indirectly relates to any agreements between Grantor
and Lender, No chenge on Grarot's name of stare of ofgenizehon wil iske effect und atte: Lender has reoeved Honce.

Wo Violewion. The executron and debvety ol thin Agreement wil noi viclete any law of agreement govelnng Gianter or jo which Grantor m
GB pasty, and cts membership agreement does iol protulat any tet of condiron of ites Agreement

Extorceabiiity of Colleteral. To the exient the Collateral contests of accounts, chattel paper, of general untangibles. the Collateral is
entorceabla uA sccordance with ifs tefma, w genume, and fully complies with all appkcebla laws and regulauore concemep lorm, content
and. manner ol preparation and execution, end ail persena appeating io be obligated on the Cofatetel have auihonty and capacity to
contact and ate on tect obligated oF they eppeser to be on the Collateral. There shall be no setotfs ot counterclaims agama any of the
Collateral, ané no agreement ped have been mode under wiveh sy dod or di may be @ the Gail ’
except those dtectosed ta Lender an witting,

Location of the Collateral. Except in tha ordinary course of Grantor's busmess. Giantor agrees 10 keep the Cofateral at Grertier's address
shown steve or al such othor tocavons #9 are acceptabla ta Lender. Upon Lender's sequesi. Grantor will delvet te Lender in ferra
satufactory to Lender 4 schedule cf real Plopertes and Gotlatstal locanans relating to Grantor's par ations, Including without hritation the
tetowing: 11) of teal property Grantor: ewns a is purchseing: (2) all real property G a ng oF b p: (3s a

Grantor owns, rents, leases. or uses; and (41 aff other properties hase Coftarerat io or may be located. It che Collauerat is equgment.
such shall be 5 det tha shewn and shall not be erlached te or incocoorated ante any teal property wi auch 4
raannet tar it becomes « fixtuee thereon.

Removel of the Colstersl. Teer te oreneny coun ot) Qtentor's business. Grantot shal «ol remove the CoSateral hom ss enisting
lggation wethoui Lender's prot wistles consent, Grantee shail, wherever requesied. advee Lender of the exaci locaton of the Collateral

Transactions inwolving Gollateret. Except for orvenery sold ot accounts collected in the qrdnary course of Grantor's bunnets. oF on
atherwise provided form this Agreement, Grantor shal not sell, offer to setl, or othervese anslel of crapese of lhe Collelsist. Granor
shak noi pledge. mortgage. encumber of othefwae parmil the Covateral to be gubject te ey hen, secunty wderest, enoumtwance. of
charge. other than the secunty incerest provided for in dhe Agreement, wethout tha phot witten consent of Lender. Ths nchdes secany
intefenia ever: at jurwor in fight to the secunty interest: gianted under tha Agreement. Unless waived by Lender, ali proceeds from any
Gapesinen of the Col'etetal Hor whatever sessen) shell be held in trun for Lender and shal noi be comnwngied with any other tunds;
plovided however, thrs tequremeni shall not consis consent by Lender to any pale of ovner dheepoution, Upon seceyt. Grantor shall
bnmediately devver any such procseds ta Lender.

Tite. Grantor repiesenia and warrente to Londar that Grentos hok’s good and mevhetabla tele te My Collateral, Iree and claaz ol off bens
and. encumbrances oxcept for the ben of this Ag No hi 1 any of the Collateral i on hie in any public
oltice other then thosa winch fellect the secushy imerent treated by tus Agresment of 19 whuch Lender has specifically consented.
Gronar shell defend Lender's rights in the Cofsiere! againel the clans and demands of ail othet persors.

Repaita and Meintenance. Grantor agrees to keep and mairaan, avd lo cause others to kecp and meaintem, the Coflsteral in good order,
Case 18-34214-bjh11 Doc 52 Filed 04/09/19 Entered 04/09/19 16:49:14 Page 12 of 43

COMMERCIAL SECURITY AGREEMENT
(Continued! Page 2

opel and condikon ot af] times while this Agirement cemeing m affect, Grantor furthet agreta to pay when due of cleng for work dare
Ov OF rereces rendered of materiel furmmshed in conneciion wah the Colleieral a0 that no hen of encumblance mey sve: attach to of be
Gad against the Cottateral,

of Coffeterst. Lender and Lender's dempneted representatives and agents phell have the right at all ryszonable timas te exarene ,
inapect the Callateral whetevel located. To ihe extent any ¢f the loliowing types of property fa Wichuded in the Colnetal. then
olten o3 Lender shall require, in Seta sebslectory to Lender, Gearion thal dew te Lender sohediee of sccounts and genetal
intangibles, enckulong, withoul bmitaton. names and addresses of sccount debiors and eying seporis, and iste and descrppens of the
nature and location of iventoly and equpment.

Taxes, Acsassmeny and Liens. Granier wil pay when dus all lazes, essessments and hene upon ihe Cotlameral, 1s use of operation, upon
lane tame bean Rasalan Gr coped cere cide fr meiis ele aod ree oor Genter
Be eee eee eee eee g tet rene cue

ay and to tere 5 Ceater'o lnston te tes ‘Coaters) fh vat joeardard m Lender't sulc opinors See Teseeegaanier
peers and Iioell andl Lender arid shes satialy arry fiw) sdvarne pidement belova enfocement agains: the Coliateel Grantor shall mane
Lendes a3 on addidonal obbges under my suraty bord turreshed in the contest proceedings. Granio: further agrars lo furmeh Lender with
evidence that such jaxes. ase and oo al and other charges have been paid en full end in a timely manne. Grantot may
withhold any such payment of may alesi to contest any ker Grantor a in good faith conducting an appropriate proceadmng to cantest the
obliganen to pay and so tong os Lendes's miereat m che Collateral rs nol peoparé-red.

Campllence with Governmental Requirements. Granol thal comply prommiy with all laws, ordinances, tulet and reguialions of sf
governmental sulhontes, now of herenfter In effect, applicable to the ownership, production, denesuben, of use of che Collateral, inctuding

spiced product ct cormmetery. Grenier: may contest in good fei: any such few, orchrence oF reguieten and wlithhold
Guting ony proceeting. including appropriate appeals. 90 long as Lender's irveress in the Collateral, mm Cernder's opewan, is not jsopetdized.

Hezerdows Gubatances. Grantor representa and warrants that the Cofeteral never has been, and never will be se long on Hus Agreemant
fetaeina 0 bar on the Collateral, used in vielaiion of any Envtonmental Laws. the! the business operssons of Grentor ote fol now. and have
Never been, ihe sutect of any governmental puthotity’s investigation tegafding Ron-comphence wath Emaronmental Laws. thet Grerdor 14
oes ena ot eng ala a era ety teated ve te eteey ora enna eeuscei cantare ecient oacrineene

deaposal,
fustnee: ine reprounchoddne wid wibtamans Losaeed hetecs be beasd. tn thovecra dus dhipeoe in mvesngetre the Cakman be
Harerdous Subsiances. Qramor hereby (1) seleases and waives any haute ciume ageing! Lender tor wndemmty of cenuibuton in Ihe
event Grantor becomes fable for cleanup oF other cams under any Ervirenmnental Laws, and (2) agrees (9 indemnify and held hetmiess
Lender puna any snd ole ad tonnes Ferd Hote whch of te prion of fas Agee This obhpation to indenarefy shalt
survive the paymento! the Indebtedress and the setelachon of ttve Agreement.

Matntensnes of Cosvalty neurence. Grantof shed piocute and manien al naks meurence. inchxding without ietation fie, theft and
totaty colatege segethar wrth such oihes kwuranta 49 Lender may regina wath pect 16 the Collateral, wn lotr, and

Sans reasonably acceptable to Lender, Grantor, upon feques! of Lender, will dekver to Lender trom time to ume the pollcres of certlicates
of Insurance in form sanatectory te Lender. inching stipuisions that covetages wit not be cancetied of cinenished without et least terty
£30) days" plier wiitton natice to Lender and not Inching any dinctaime: of the insurer's labdty for fadufe to give such @ netice, Each
Serer ce dateeds Ofer es ee ee eee eee Core en ete preted wu orn ay Dv ory Sele
omanon of dalau of Granion or any other p en welths afl p ing 2030s of which Lender holds of Is offered o
Seciarly interest, Grantor werd prawede Lanvaat’ anh budh oar peveble of other endotaomants an Lender may temare, Mf Qtander at any time
fads ta abtaln of mamtiain eny meulence os fequted under thia Agreamens. Lender may (but shal not be obligated to) obtan such ingutence
rd Lene Goems eppropnate, inctuding ¥ Londer se chogsos “single interest Insurance,” wtich wil cover onty Lender's interest in. the
Appliestion ol Inaurcance Peaoceada. Graniot chal promptly nowy Lender of any loos of demege te the Coltetetal, Lender mey make proof of
boas |] Grantor fade to do 90 within fifteen (15) days ef the casualty. All proceeds of any mauwerce on the Collateral, enctuding accrued
Proceeds thereon, shell be heb by Lender ax part of che Collateral it Lender consents (0 repan of replacement of the damaged of
destroyed Cofatetal, Lendet shall, upon ¥ ploot of exp pay o Grantor from ihe proceeds for ihe reasonable
20s of feped of resiosavon. If Lender doe Hol corteend lo tepar of replacement of the Crilateral, Lender shall tetan 9 euilicent arnount of
the proceeds to pay al of the indablednens, and shall pay the balance tb Grantot. Any proceeds wiech have 7ol bean dabursed wathen ph:
{6} menuhe after chew receipt and whech Grenier hea nol committed i the tepay of restoration ot the Collateral shall be weed lo propay the

n3,

Insurance Reserves, Lender: may cequite Grantor ta mania with Lense! reserves for payment of msurence premumt, which feterves anhalt
be created by monthly payments hom Grantor of © sum egtimased by Lender to be wullictern to produce, m1 leans tdieen (15) days before
Gye premium due date, amounts a1 leet! equal te the insurance premiums bo be ped. 1! Wieen (15) days before payment is dur, the seserve
funds ete ineuthoent, Graniot shell upon dermnand pay any debclency to tenda:. The tensive bunds shall be held by Lender os & general
depose und shel comsiitute & non-stereet-beatng account wheth Lender mey sauaty by payment of ihe insurance premiums fequmed to be
paid by Geanror sa they becomes dus. Lender dots nos bald the reserve funde by trust fer Grantor. he pereanuh iteens oakromes
for pay ol the « pr Jd 10 be pad by G The ¥ foc the p ol ptereurng shai remain
Grantor's sole responsiblacy.
inaurence peopel Grantor. upon request of Lenier, shall Aacah Lo Lender reports on each existing policy of insurance thawing tuch
information op_Lendes_miry. reapers Legwest inches the iofowing: 40.) the name of the muuter:. (2). the ska Insured: . 12). the amount
of the pobéy: [4)} hes peek property wvacred; (5) ihe then current vate on the bens ol whch insurance hes been obisined and the mannat of
detetmlning thet velus; end {61 the expitation date of the policy. jn additron, Grantor shall upon tequesl by Lander thowever not more
aoe than ennually) heve an mdenendent appraise setslectory to Landes detamine, #3 apobcable. the cash velis of teplacement cos! of
the Collateral.
GARANTOR'E RIGHT TO POSSESSION, Uncil ina ocourrence ol any Event of Detsull. Grantor may have posseason ef the tergible pstsonal
property and benelicest use al all the Coflateta: and mey use ht in ony lewhul manner not atsonusien with the Agreement of the Asiated
d the G "a regha to pr 1 end beneficial use shell nol appy to eny Collateral wheie posseesron of ihe Collateral by
Lender Fe aquired by law 10 perlect Lender's securty itetee! in such Collateral, Ht Lander at any tre hea gostestion of any Codatetal, whether
belote of afier an Evant of Detaut, Lende: shall be deemed te hove exercieed reasonable cara wm the custody and preservaiion ol ihe Collavezal [I
Lender tekes such ection fat that pupose ss Granto shall request of ws Lancer, in Lender's sole dincrenon, shal: deem appropriate under the
creurnstances, Gui lalkde to honor oy request by Grantor aha nol af ireeif be dsemad to be a faikite ta exetcins reasonable cara. Lancet shall
nol ba required to loke any deps neceasery to preserve my rghte on the Collatecal egalinal orlor parties, mor to protect. preserve of maintain any
aocunty uwerent given to secure the Indshtwiness.

DEFAULT. Each of the followeg shel constitute on Event of Defaudt under thes Agreement:
Payment Deteul!, Grantee falls to make sny peyment when due under the Indebtedness.

Other Detauke, Grensor fate to comply with of to perform pry other ietm, abbgetion. covananl or condition contaned wm this Agreement or
in any of the Retsed Documents of to comply with or 1 porfora any term, obigakon, covensal ov condnion contained in any other

Hil

 

 

agreement between Lowder and Gramor,

false & Aly pt oO made of turreshed to Lender by Gramion of on Grenior's bohalt under thes.

Amretmeed, the Mote, e oe Rela dO 6 tase of mol: Gh any ayy quiher now of a1 the hme mode or hurnshed
tales oF rrasi ng at any time theraatter.

 

Deteni Colletereliration. This Agreement of ery of the Aefsied Documents ceases to be om hill lerca and offoct (ineluding tallure of any
collatere! document to cleats @ valid and perfecied secutdy mistaa) of (en) at any time and far any treason.

Inolvency, The dissok J G tegardiees of whethe election te continue m mada). any member withdraws fiom Ue Grated

babllity compary, of any oer terrdnauon of Crentor's exalence a6 gong busnass of the death of any member, the insolvency of

Grantor. ne Pe ar a eet a, ec er yen Sr es BrOpELIN. An BeerETonent inti fue Benet of-credaare,.eny ype ecreare!
ol any pr ig urMier any benkrupicy of insolvency lawz by of sgeme! Glanter,

Creditor or are Procesdings. Commencemant of forectosute, feplown. repoaseswon. aitachment. levy. exocuuen. of forteture
proceedings, whether by juckciel proceeding. scil-help. or any olhet method, by any cfediot of Granite or by any govetnmental agency
@qeuist the Collaters) of any othe: aasais of Grantor. This inctudes p péirézivnent of any of O
with Lendar. However. this Event of Defauti shell nol apply if thate 13 & goed Imth d'spute by ‘Btaniot ba lo the valcty oF reseonableness
of the claim wtuch ie the bats of the credilor or forfelture proceedhng and d Gronter gwas Lender wiilien notics of the crecstor of tortenure
proceeding and deposits with Lender monies of a surety bond for the crechtor of fotfoute proceeding, m Bn amouni determined by Lender.
Case 18-34214-bjh11 Doc 52 Filed 04/09/19 Entered 04/09/19 16:49:14 Page 13 of 43

COMMERCIAL SECURITY AGREEMENT
(Continued) Page 3

 

in tis cote dacratan. an beng on adequate reserve or bond for the dapute.
Adverne Chengs. A material adverse change occuis in Grantor's bnancial condition, or Lender beheves the prospect of payment oF
Performance of the Indebiedness mo impaired
Events Affecting Guerentor. Ary of the preceding Events of Default occurs with respect te any guarantor of the Indebtedness 9a 1] tne
word “guaantor” were subettuted Jor the word “Grantor” «such Evere of Default. of any guarantor des or becomes incompetent, oF
tevokes of dieputea the vakdity of, or Kability under. avy guaranty of the -ndebiedness.
Insecurity. Lender in good laith ballsves ituell wwacute.
RIGHTS AND REMEDIES ON DEFAULT. If an Event of Defaait occurs under this Agreement, a any time theseatiet, Lender shail have all the
ughts of a secured party under the Texas Urilotm C i Code. In ard wethout fin Lender may ise any ong of more of
the following nights and semades:
Accelerate Indebtedases. Lender moy declare ihe entre Indebtedness mmmediately due and payable. without notice of any kind to Grantor
{except Usal in the case of any Event of Detautt of the type described in ine OEFAULT « Insolvency secton herein, such acceleraton shalt
be sutomate and tot ot Lender's option.
Assemble Colaieral. Lender may tequre Grantor to deliver to Lender al or any portion of the Collateral and any and all cerdiicates of ute
and othet documents telating to the Collatetal. Lender may require Grantor to eseemble the Collateral and make it available fo Lender at o
place to be demgnated by Lender, Lender atao shall have full power to enter, provided Lander does so without # breach of the paace oro
Wespess. upon the property of Grantor to.teke possession of and remove the Collete(el. and prot 1¢ complation of the removel, disable or
otherwies tecure ihe Collateral to prevent its use by Grantor or any thisd patties, with of without procass ot law, and with or without notice
or demand. if the Codgteral contains other goods not covered by the Agieemont at the ba of tepegnasmon, Grantor sgtees Lender may
tate such other goods, provided that Lender mates reasonable afforts lp ceturn them Io Granior alter repossasyion.

Gell the Collateral, Lender shall have hl power ra 664, leans, transla, of olharverse deal with the Colateral or proceeds thareo! in Lender's
own name of ihat of Gtanor, Lenders may sell ine Collateral an pubic aucnon or prvete sele. Linlesa the Colleleral thealens to deciine
speeckly in value or is of 3 type cuslomatly sold on a cocognized mathal, Lendes will give Granta: reasonable Aduce of the tne afiet whech
any private sala of any other intended &spombon of the Collateral ls to be mae. Lendes may buy the Collateral, o any pariion thereof, at
oubiis eels of, if the Collateral 1s of the type whech ww sald nn a recogmzed market or subpect to widety deaiributed price quotations, ai prevate
sala. Lender shat nor be obbgated to meke ony sate of the Collateral regardiegs 6] notice of sole hawng been given. Landa may adjourn
any puble of pivate sale by announcernent al the tims and place lined Sen and Susi eae ee meee withoul further notice. at
such ume and place dal such ie The ii of reasoreble nowce shall be met df such notce w given at least
teh {10} days before thre time of the eale oF ch All tating to the ch ol tha Collaietal, inchichng without hrretaben
the expenfeas of teidiung, holding. intunng. preparing for gale anes selbng the Colstere!, shall become # Patt of the indebtedness secufed by
tint Agreement and shel ba payadle on demand, with interest at tha Note rate liom date of expenditure unul repad.

Appoint Recelver. To the extent petirsiied by appheable Lew Lender shall a the fight to have a tecerver eppoinied to teke possession 7
al ot any part of the Collateral, with the power te pioiect and pi 19 op the

suis: and bo collec dhe ante Wom she Cokansedl afd appey ine proceeds. <errans abthe the nouacetathe teats, hacoe ihe
lndebtednets. The tecdivet may serve without bond of petmntted by taw. Lender's taht to the sppomiment of 2 tecervor shall exist whether
of not the apparent value of the ¢ the h i by @ eub ploy by Lender shall not diaquelfy o
person Irom sernng as # rocerver

Collect Revenues, Apply Accounts. Lendez, ether itselt or through a receiver, mey collec! the payments, rents. income. and tevenues trom
the Collateral. Lender may at amy bre in Lenders disctation transler any Collateral inio Lender's awn name or that of Lender's nominee
ond recelve ihe payments. rents. income, and revenues theteltom ond hold the pame as security for the indebtedness of apply hk to
powmere. of: the Indebtedness in such order ol preference a3 Lende: mey detemmme, Upon nottca from the Lender of upon any Event of

 

Dalat, the Grantor agrees thal all sums of money it recerves on payment. settlement of ocherwise celsted to avy Collateral, Including.
without Smiation, on any eccounts, shall be helt by Oranter vs baste fot Lendet without comimngiiiny | wiih arty of Granter's tunds and
shall be immediately delivered to the Bank. Insota: as the C of i.

instruments, chattel paper, choses in action. of urna: property, Lende! may demand, collect, recept for, sete, Gompromuss. adjust. sud
los, forectose, of sashze on the Collateral a¢ Lendal.mby daterrmene. whether of not indebtedness of Collatetal is then due. For theme
pulposes, Lender may. on behalf ol and im the tame of Grantor, recewa. open and duapcre of rae" addressed to Grantor; change any
address to which marl and payments ace to be sent; end endoree notes, checks, drafia, money orders. documents of vile, inmatruments and
items pertening io payment, shipment. of storage o! arty Collateral, To tacihtate collacuon, Lendat may nolfy ececunt debtota and obligore
on any Colsteral ip make paymenss dvecty to Lender. Grantor acknowledges that the Lender shell nol be offigated In any manner io make
ary demand, mske any inquiy #2 to tha nature end sufficency of any payment received by Lender. present of fitc any clam, or lake any
other ection to ¢alecl! of enforce the payment of any amoung which méy heave been due rotate te the Collatetal, ingluding without
hnitetlon, any amounts due on accounts
Obtain Deficiency, () Lander chooses to sell any of sl of tha Collateral, Lender my obten # judgment egos Greniot lot amy del-ciency
temelning on the lndebiedness dup 16 Lende! atiet appheation of af amounts received from the exefcas of the nghis provided wi this
Agteement. Grantor shall be fsble jor 2 delimency even it the trensaction descibed in ites pubpection 19 & sete af accounis ot chatlel
paper.
Other Alghts and Remedies. Lender shall heve off the nghts and remed.cs of @ secured creditor under the prommons of the Tenes Unitorm
Cormmercial Cade, on may be amended from time.to time, in addibon, Lender shal) have and may execine any or ofl other righis and
Temedad 1 may have avedebfe a few, a equity. ot-o7
Erection of Remedies. Eacept 8 may ba protmblied by appkeabla jaw, af of Lender's nghis and remeces, whathor eudenced by thes
Agreement, ine Related Bocuments, or by any other writing, shal be cumulalive and may be exercised singularly or concurrently, Election
by Lender to pursue any remedy will not bar aay other remedy. and an alection to maka expenchturre of io lake action to perform an
obligation of Gronior under this Agreement. after Otantor's tadure to peslomm. shalt not affect Landet's right to dectate 4 defauli and
exorcise ote Femedies.
JURY WAIVER. THE UNDERSIGNED AND LENDER IBY ITS ACCEPTANCE HEREOF] HEREBY VOLUNTARLLY, KNOWINGLY. INREVOCABLY AND
UNCONDITIONALLY WAIVE ANY RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE (WHETHER BASED UPON CONTRACT,
TORT OR OTHERWISE) BETWEEN OR AMONG THE UNDERSIGNED ANO LENDER AMSING OUT OF OR IN ANY WAY RELATED TO THIS
DOCUMENT. THE RELATEO DOCUMENTS. OR ANY RELATIONSHIP BETWEEN OF AMONG THE UNDERSIGNED AND LENDER WHETHER ANY
SUCH AIGKT NOW OR HEREAFTER EXUSTS. THIS PROVISION IS A MATERIAL INDUCEMENT TO LENDER TO PROVIDE THE ANANCING
EVIGENCEO BY THIS COCUMENT AND THE RELATED DOCUMENTS.

GOVERMING LAW AND VENUS, The tenders lean producnon office for its Wanagglion is located al (he addeess and sn ihe Stats tthe “LPO
State") inchs etd w the LPO address of the loan producth otf ce on the first page af ths document. Subject to tha paragraph m this

bia Law". ihe od and the Ri d Do vel be ¢ d by, J and dw oc wth
federet lew and tha laws of vie LPO State, oxcepi for motters celated to intereat “and the euportanon of interest. which matiars shat be
governed by and intetpreted in accordance wth federal law tincluding, but not ‘ieruced to. and } and
sha laws of the Stale of Give. However, if there os aver a question about whether any provieen oft i's document is vabd mo anforceabio. the
provisien thet 1 questioned will be governed by whichever state of federal law would tid the provision te be vald and enforceable. Tha
decument and the Related Gocumnenis have been made by Lender in the Siete of Objc, Ii there to @ laweul. the undermpned agiees upon
Lendet's request to subrt to ihe jullaccuon of the courte of tha county Ht tha LPO State in witch the Lender's loan production office is
bocated.

INFORMATION WAIVER. Lender may prowde, wilhdut any Timulaten whatecever, to any one of mote purchasers, potental purchosers, oF
alfhates of JPMorgan Chase & Cao. any information of koowldpe Lendar may have about Grantor of sbout any matter relating to the
Agreement, and Giertor hereby valves any fight to privacy Grantor mey have with reepect to such matiars.

EXAMPLES OF INDEBTEDNESS, INCLUDING DEPOSIT ACCOUNT INDERTEDNESS, LOAN INDEBTEONESS, ETC.. Grantor apiece the
Indodtedness deachbed heran is used in its mos! comnprehenaive sense and moons and includes any and af habdves, obligations and debts of
Borrower, ot any ote of them, te Lender, now exating or heranalial cued of created, whether any such Indebtedness is voluntary of
involuntarily ncured, dle of not due, sbactuio of conUngenl, hqudatad of uniiquedated. determaned of urdetermned; whethet Betrower may be
hable individually ov yomily with others. of pturmardy of socondatily. of an qualanior of easety: whether fecovery an the Indebledness mey ba of
‘Ray become verted of unoniorcoable aganst Bovewer lor any teszon whatsoever: and wheiner tha indebiednoss etaas fram tronsccvona
when may be vodable on account of infancy. insanity, ulgs Mires, o otherwise, As lea, and not as fi 1 the indebted ol

chiles: ia} any ft in aaty ol B acetuing for ay reason, [b] any obliganens, mctuding any overdial( wi
any depoxit secount bt Borrowet, telated te Auromated Clearmyg House {° ACH") earvices of products, depost sccounl selnces of ploducts, of
Heasuly management services of prock w Q sity agr wan fesp it Ie] any Wangaction fr¢luding ony agreement tnth
Case 18-34214-bjh11 Doc 52 Filed 04/09/19 Entered 04/09/19 16:49:14 Page 14 of 43

COMMERCIAL SECURITY AGREEMENT
(Continued) Page 4

Teapect theteio} belveeen Borrower and the Lande: of JPMotgen Chase & Co.. of any of Its subeduries oF alldiates or they successors, winch
+h tate awop, bests swap, lorwerd sete transaction. commodity swap. commodity option, equity o (sauty widex pwap, equily oF equity index
option, bond epton. wtéiest rate option, fotegn exch i don. cip tear collar u con, forward

Cuttency aweg wenaskction, cross-currancy rele swap qansantien, curency pion on any other aumilar wensaction inching any sption with
fespect to any of these (rangecbons) of any combmation thereat, whether knked to one of more everest rales, foreign currencies, commodity
coe epaty prices ‘or other hnancel massures (each a “Rais Management Tran scton” it td} any obligation related ta any loan of credit

any & wath reapect thereto}, whoth d by @ pr iy note, srecit seen: letter of credit

seodeane, oF avy other agreement; fel any oblgaton related to ¢ at cieckt cord wih
thereto): 1) any obliganon relisted to any lease fachdng an agreement with reapect thereto). fg) any abfigation related 42 tO any guaranty of the
obligations of others by Borower: thi any obigaven undat a Receted Gocument, orxt i} 9 other pbligationa of Borrower to Lander.

MISCELLANEOUS PROVIRIONS, The lollowing mscallensous provisions ate @ put of thes Agrecmem:
Amendments. This Agreement. together with any Related Documents, constitutes the entice understanding and agigement of the petties
a3 (9 the matters vet forth ww thes Agresment. No sitersiion of of amendment to tis Agreament shal be ellecive unless gen in wining
and signed by tha parly oF parves sought to be charged of bound by the alinration of amendment.

Attorneye' Feee: Expenses. Grantor agreea to pay upon demarid ell ol Leader's costs and expenses. wichuthng Lender's ressonable
atictneys* [een and Lendet‘s legal expenaas. meutred in connechon with the enforcement of the Agreement Lender mey tote of pay
someone else to help entotce this Agreement. and Grantor shall pay the costs and of puch ent Costs end exp
inchude Lender's tesponable atiomeys' tees and toget expenses wheihet of pot there @ a lawsuit, melucing Lender's reszonable sitomeye"
fees and lege! exp. for b aetforts to modity of vacate ary aulomane Etby oF InfuUnEtON, appeats, and
ory enticipated poat-fnigment collecnon ‘service. “Gtantor sleo shall pay at court costs and such addindnal fees a9 may be directed by the
court.

Caption Headings. Capton headings in thea Agreetnent sro for convenience pufposes only and af@ not to be used to interpret oF define the
prowwons of is Agreement.

AppBeabte Law. The Loen secured by thia dan wee made under a Unled States Small Busl Adminiewation (SBA)
which utes ten dollars to sssist email business owners. Ht the United Stetes ie setting to entorce thie document. then under BBA
tegulstons: fz) When SBA is the holder of the Note, this deounent and all documents evidencing of securing thie Losn will be construed in
secordence with federal tew. th Leccies or OWA aioy Gon ecdl ov stots proceuncs Wr purpones cotibe hua panera: revereing dueument
Qiving notice. foreciosing Gens, and other purposes. By uting these procedures. S8A does nol weive any fedaral immunity from local or
Glete contol. penalty, tan or Mebilly. No Borrower or Gueronto: may clan of sssert agelnat SBA any local of state tow to dany any
‘obligation of Borrower. at detest pny claim of BEA whh respect to thle Loan. Any cisuve In this document requiting arbitration le not
enforceable when SBA fs the holder of the Note eecured by this Inetrument,

No Walver by Lender Lender shall not be deemad to have waved any nights under thes Agresmen! unless such wéive +3 given in writng
and wigned by Lender. No delay or omission on the part of Lender in exeroning any ooh shell operate 83 & waiver of such night or any
other sight. A weaver by Lender of » provision of ths Agreement shel nol oresudice or conattuie @ waver of Lender's right otherwise to
demand sitici compliance wiih that provision or any other prowwon of the Agreement Ne prot wervel by Lander. nor any course of
deaing between Lendar end Grantor. shall constriwte s waeeer of any of Lender's aghis of al any of Gientor’s obligations os to any future
Uamectons, eae ee tian cantina te en egats etarten cai the gtenting of such consent by Lender in any instance
i where such consent 14 required and in a!) cases auch consent may be

- hd

shall not
@tanted or withheld an the gola discretion ‘ot Lander.

Notlees «Any notice required to ba given under thus Agresment shall be prven in wrinng. and shall be ellactere when sciwadly 1 delivered,
when éctually recelved by telefacemile unless othervease required by law), when d a with a ooure?,
of, if maded, when deposited in the United States mad, og fret ctess, cartihed of tepinieted mal postage prepatd, dracted to the addresses
ahawn near He begeung of this Agreament, Any party mey change 1s addres for nobces under this Agreement by grang formal wikten
notes te the other parties, specilyng that the purpose of tha nodes et te chenge the potty's addionp. Fos noute putposes, Gianiot agtecs
to keep Lendet Informed at a umes of Grantor's current address. Undess othetwizes pranded of sequred Dry low, |i there ts more Inen one
Grams. eny notlce given by Lender to any Grantor deeraed to be notice gven Lo of Gientor.

Power of Atratnay. Grantor hereby inevacably eppawits Lender as Ita bus end lawl! altotnayan-fact, auch power of eltorney being
coupled with gn interest. wath full power of substituhon to do the following in tha place and stead of Grantor and mi ihe name of Grentar:
ta) te demand, collect. reesive, teceipi for, sue and mecover all sums of monay or other property which may now of hereafter become due.
oenng of payable Irom the Collateral, tb) to executa, sgn and endorse any end aff claime, instruments, receipts, checks, drake of wartants
leeved wn payment for the Collateral; [c} 10 settle of compronuse any and all clema anaing unde: the Collateral, and. in the place and stsed
of Grantor, to exeqiae and debver its telgase ard scitiemen tor tho clam, td) to file sew clam of clams of to take any acbon of insitule oF
take part in any proceadings, erthert if its own namo of In the name of Grantor. of otherwise. which m ihe discretion of Lander may seem 1p
be necessary of advsable; {el 10 execute ayy documents of insirumenis necessmy to putect of coninue Lendet's secutty intetes! m the
Chee and (1) to lite such » hinencing siiemenia tievetuctieng tihng catbon, photogtaptus of other reproduction of any hnanang aratement or

this Agreement for use as 6 fi ] } of otha do or inet \e perteat or convnue Lender's securdy intereat m the
Collateral, This power is given os ity lor the indet ond the puthority hereby confotred Is and shell be ttevocebta and shall
temain in fut force and effect untd tqnounced by Lender.

indemnity. Grantor hereby egrees 20 indemmty. delend aad hold harmless Lender, and iis officers; diteciors, shareholders, erapleyess,
agents and fepeacertaives teach an “Indemnified Person” "} bom ond ogsinat any and all fietdiues, obligatons. charts, losses, damages.

 

 

 

penatvrs. ta. ta ep or of any kand: or nature: collect sy, the “Chams"} which -rmaay be
snposed on, turred by oF d any lad fed Person twheth of nel ¢ aed by any i Jemnitied Person's sole, concurrent
@ contributory neghgence) ansng in connection with the Agraement or the C i the ent of thie

Agteement and the Releted Dociinents and ‘the defansa of any Incdemnihed Perea’ e ection andios macvons in connecbon with the
Agieemont and the Relared Documents). except to the benited extent thai the Clams agamat the indemnifrad Patson are proximelely caused
by such indemnified Person's grose neghg or wilhul ené The sndemificstion p d fot in tha Sechon shall gutvve the
terminanon of this Agreement and shell extend and continue to banat each indindual DF entity who ri or has at ony lene been Bn
lndenediied Person hereundw. WITHOUT LIMITING ANY PROVIGION OF THM AGREEMENT. IT 18 THE XPRESS INTENTION OF THE
PARTIES HERETO THAT EACH PERSON TO GE IWDEMAIFED HEREWNDER SHALL BE INDEMNIFIED AND HELD HARMLESS AGAINST ANY
AND ALL LOSSES. LIABILITIES, CLAIMS AND DAMAGES ARIHNG OUT OF OR RESULTING FAOM THE ORDINARY, SOLE AND
CONTRIBUTORY WEGLIGENCE OF SUCH PERSON.
Saverabioty. W 4 court of i juradelon fds any pr of this Agr to be diegal, invalid, or uneniorcesble as to any
citeumatenge, hat nding shat hal Make the olfending prov pon diegel, nwakd. or unaniotceabla at 16 any other cuéumstance. tt leeuble.
the offending provision shall ba conadeted mochfied uo thet tl becomes egel, valid and enforceable. It the attending provizion cannot be so
modhed, Ht shell be considgted deleiod fiom tvs Agirement. Uniess otherwise tequited by (aw. ihe Mcgebly, invakdlty, of uneriorcesbiny
of any prownon of this Agreement shed not affect the Jegalty, validity of anlorceabiiity of any other proviston of thes Agreamant.
a and Aaa Buty barn stared in this Agresmerd on tronsier of Grantor’ ‘a interest. this Agicemon shel be
binding upen end awee 10 the Denellt of the parties. thelr and h ot the Coll ! vested m
peraon other than Grantor, Lender. without nowce to Grantor, may desl with Gientor's successors with feletence (6 thes Agreement sd the
indebted: by wey of farb or Jon without taleasing G trem thea obligatena of thes Ag: or habehty under the
indebrodnass.
Survivel of Rap lone and Wi a AM req watranhes. and ag) mede by % ow thus Ag het
survive Ihe execution and debvary of the Agreement. shall be contemmg mi natute, and shall ramen m ful force and effect unt! such ime
a3 Grantoe’s Indebtedness shalt ba pad in full
Time ie of the Gesence. Timp ta of ihe ami the patlormance of thus Agi .
DERNITIONS. The following capitatzed words end terms shell have the jollgveng meenings when used in this Agrarment. Unless specificaby
stated 10 the conuaery, oll relatences to dollar emgunis shall mapn amounts in lawl money of the Uneed States of Amatica, Worde and terme

used in the singyias shel inchide the plural, end the olutal shell include the singular. #3 the context may teqare, Words and ipms nol otherwise
detned wi hia Agreement shell hava the meanings atterbuted 16 such teins m ihe Taxes Unlarm Commarcal Code:

 

 

 

 

 

 

Agranment. The word “Agreement” means tre C: } Secu ny A os thes C igt Security Agr may be arrended
of moddiad bean tee to lime, isgether with al enhitas and schedules att d to this ial Secualty Age from ome lo (une.
Borrower, The word “Bortowet™ means Noble Rey Brewing Company, LLC, and ail other persona and entives signing the Notes in whatever
capacity.

Collateral. The word “Collateral” maans of of Grentor’s eeghs, bile end inietesi mn and to all che Collateral a3 described in the Collateral
Case 18-34214-bjh11 Doc 52 Filed 04/09/19 Entered 04/09/19 16:49:14 Page 15 of 43

COMMERCIAL SECURITY AGREEMENT
(Continued) Pege 6

Description secuon of thee Agreement
Environmental Loewe. The words “Eavitonmantal Lows" meet any and Red fodatat, state, local ond oa. are hudiczel decison,

 

 

tegustions, ofdinences, rules, jedgments, orders, decrees, plane.
araPother ¢ telanng 16 ti) ihe protection of the eretonmnent, inh the effect oe (oe ¢hwionment an human
heath, tow emesions, Gnchages or relestes of polk ey ow lace water, ground

 

 

water or lang. of tv) the diauibuts storage, disposal. Sonapertcor handing ef pesianis,
contaminants. hazardous subsisnces ar weates or the luerup or ore) temetzation theraol.
livers of Default, The words “Event of Default” meen any of the events set arth in The section of this Agreement entitled “Delauk”,

Qrenver, The word “Grantor” meena Noble Aey Brawing Company, LLC,

 

 

Harardous Subsiences. The words “Hazardous Subssences” mesn all explosive of tach @ sub or and afl hazardous oF

tome substances, wetles or other pollutants, inclutng peroleum or b ow anh

eu biphenyls, radon ges. infectious ot medical warter and ull other substances of waetes of any naiuts regulated ¢ pulsuant to
ronmental Law.

indebtedness. The word “Indettedness’ means the mdebtedners evidenced by the Note or Releied Documents. inctuding alt prmcipat and
antetes! Logether with al) other indebtedness ani costs end expenses for wiech Grantor 19 responsitie under ites Agreement of undet ary
of! the Related Documents, in addition, and whhout Emttedon, the term “indebtedness” Includes olf amount identified In the
Crose-Collsterelzation end Future Advances peragreche aa contained in one or more of the Raleted Documents

Lendar, The word "Lender means JPMorgan Chase Bonk. NA, ns sucessscis and asngns,

Note. The word *Nog* fagens the Note 1 executed by Grantor an the prinepal aenouat of $5093.100,00 dated September 30, 2014, togather
wih a, a of, lone of, talk gt of, fons of, and substitutions tor the note or credit agreement.
Roleted Gocyments. The words “Relared Docurnents” moan all promissory notes. credit egr lor

Morigeges, deeds of iruat, security deads, cofateral mortguges. and all other inatsoments,

 

aor a ane ether now existing o hereafer anaing, din » wth the |

GRANTOR HAS READ AND UNDERSTOOD All THE PROVISIONS OF THIS COMMERCIAL SECURITY AGREEMENT AND AGREES TO ITS
TERMS, THIS AGREEMENT 18 DATED GEPTEMBER 30. 2014.

 

= = ee z a ~
Se ee Sonen i; a AS el ge ed Coa aT

 
Case 18-34214-bjh11 Doc 52 Filed 04/09/19 Entered 04/09/19 16:49:14 Page 16 of 43

EXHIBIT A

A Security Interest in all of the following specific equipment:

Noble Rey Brewing Company, LLC

2636 Farrington
Dallas TX 75207

Qty — item

Brew Equip
GRAIN MILL

FLEX AUGER

FLEX AUGER
AZZ-Brewhouse x1

eee pe

HEAT Exchanger
MISCO01B

Miscooi6

MISCO018

MISCOO1B

GRIST HYDRATOR
CH/HLT-30 BAL
CH/CLT-30 BBL
PUMP-Ebara 1 phase
CH/KT-30
CH/B8T-30 BBL
FILT/Alph-40
MISCOO1B

CAIV/Keg Washer
PUMP-Ebara 1 phase
CRIV/Keg Filler
MISCOO1B

MiSCO018

PReEUN WP RPNUN LLP Pee

Description

Brewery Equipment: Glycol Chiller

Grain Mill

Flex Auger (3"}

Flex Auger (3.5")

15 BBL Brewhouse:Brew Kettle/Whirlpooi 15 BBL Mash Lauter
Tun 15 BBL Platform, Valves, Tubing, Pumps, Grant & Control
Panels

Heat Exchanger for Brewery

Oversize Mash Lauter up to 60 Ibs malt/bbl

Mixer In Mash/Lauter

Hop Back - Approx. 2 bbl Capacity

Airless Grant

Grist Hydrator

30 BBL HLT

30 BBL CLT

Ebara Pump 220 Volt 1 ph 60 HZ CDXME 70-106

30 BBL Kombitank

30 BBL Bright Beer Tank

40 Frame Plate Filter ¢/w 30 plates

Mobuie transfer Pump

Keg Washer

Ebara Pump 220 Volt 1 ph 60 HZ for above keg washer
Keg Filler - Four keg filling manifold

CIP mobile unit {single tank}

Temperature Control Panel for TEN TANKS
Case 18-34214-bjh11 Doc 52 Filed 04/09/19 Entered 04/09/19 16:49:14 Page 17 of 43

C H AS - co Line of Credit Note

$75,000.00
Date: September 30, 2014

Promise to Pay. Noble Rey Brewing Company, LLC {the "Borrower") promises to pay to JPMorgan Chase Bank, N.A., whose
address is 8111 Preston Rd., Dallas, TX 75225 (the “Bank") or order, in lawful money of the United States of America, the sum of
Seventy-Five Thousand and 00/100 Dollars ($75,000.00) or so much thereof as may be advanced and outstanding:

Accrued interest or $100.00, whichever is greater, but not to exceed the then outstanding balance of this Note, shall be payable
monthly, beginning on November 3, 2014 and on the same calendar day monthly thereafter until the Final Availability Date. As of the
Final Availability Date, no further advances under this Note will be available. Thereafter, 47 consecutive monthly payments shall be
due on the same calendar day. as payments were due prior to the Final Availability Date. in an amount equal to the greater of (1)
$250.00, or (2) the aggregate sum of (a) accrued interest. plus (b) 1/84" of the unpaid principal balance immediately following the
Final Availability Date. A final payment shall be due and payable on the same calendar day in the 48 month following the Final
Availability Date in the amount of the outstanding principal balance of this Note, plus all accrued but unpaid interest and any other
amounts due under this Note.

Interest on this Note is computed on the basis of the actual number of days elapsed in a year of 360 days at the rate of 3.80% Per
Annum above the Prime Rate (the “Note Rate"), and at the rate of 3.00% Per Annum above the Note Rate, at the Bank's option, upon
the occurrence of any default under this Note, whether or not the Bank elects to accelerate the maturity of this Note, from the date such
increased rate is imposed by the Bank. In this Note, “Prime Rate" means the rate of interest Per Annum announced from time to time
by the Bank as its prime rate. The Prime Rate is a variable rate and each change in the Prime Rate is effective from and including the
date the change is announced as being effective. THE PRIME RATE IS A REFERENCE RATE AND MAY NOT BE THE BANK'S

LOWEST RATE.

In no event shall the interest rate exceed the maximum rate allowed by law. Any interest payment that would for any reason be
unlawful under applicable law shall be applied to principal.

Interest will be computed on the unpaid principal balance from the date of each borrowing.

The Borrower shall make all payments on this Note and the other Related Documents, without setoff, deduction, or counterclaim. to
the Bank at the Bank's address above or at such other plate as the Bank may designate in writing. Ifany payment of principal or
interest on this Note shall become due on a day thal is not a Business Day. the payment will be made on the next succeeding Business
Day. The term “Business Day" in this Note means a day other than a Saturday, Sunday or any other day on which national banking
associations are authorized to be closed. Payments shall be allocated among principal. interest and fees at the discretion of the Bank
unless otherwise agreed or required by applicable law. Acceptance by the Bank of any payment that is less than the payment due at that
tine shall not Constitute a Waiver of thé Bank's right 1 receive payment in full at that time or any other time.

Annual Fee. A non-refundable annual fee of $150.00, or such other amount as advised by the Bank, may be charged to this Note for
each year that advances are available under this Note or for each year there remains a principal amount outstanding on this Note. No
refund of any part of the annual fee will be made in the event of cancellation of this Note for any reason. The annual fee for the first
year will be $150.00. If the annual fee has been waived by the Bank based on any promotional offer made in connection with
Borrower's Chase business checking account, the annual fee may be reinstated by the Bank if such account is closed for any reason
whatsoever.

Credit Holds. Notwithstanding anything to the contrary in this Note, the Bank may apply all payments and credits in accordance with
the standard operating procedures of the Bank and with the requirements of applicable law. For billing and interest accrual purposes.
credit for the payment is given on the Business Day the payment is processed and posted to the account. Nevertheless. after processing
the Bank may elect to verify the receipt of good funds or otherwise elect to place a “credit hold" on such payments before releasing any

payment amount as available credit for additional advances on the line of credit.

The Bank makes the following line of credit payments available for readvance the next Business Day after processing: (a) electronic
payments, (b) payments made on Chase.com. and (c) payments made at any branch office of the Bank if made (i) by check drawn upon
a deposit account with the Bank or (ii) in cash. The Bank currently places a credit hold on most other payments for a period of seven

BBHD 113141020390
EXHIBIT

i 4
Case 18-34214-bjh11 Doc 52 Filed 04/09/19 Entered 04/09/19 16:49:14 Page 18 of 43

days commencing on the Business Day the payment is processed: provided that when the day following the seventh day of the credit
hold period is not a Business Day. then the payment amount will not be available for additional advances until the next Business Day.

The Bank may change its credit hold policy from time to time and will advise Borrower, including by inclusion of a message on the
billing statement for this Note. To preclude an overdraft during the credit hold period Borrower must remember the portion of each
payment intended to reduce the principal balance may not be immediately available for additional advances on the line of credit. The
balance available for advances can be verified by contacting the Bank on-line, by telephone or in person at a branch location,

Bank's Rights to Limit Credit Availability. Regardless of whether a default exists under this Note, the Bank may exercise any of the
following options:

Reductions in Credit Available. Upon written notice to Borrower, jn its sole discretion and for any reason, the Bank may
reduce the maximum amount of credit available under this Note to an amount that will not be less than the principal balance
then outstanding at the date the notice is provided. Notwithstanding any such reduction, all other provisions of this Note shall
remain in full force and effect, including the payment terms as set forth in this Note, and including the Bank's right to convert
the line of credit, or to elect to make future further reductions in the available credit. The effective date of the reduction in
credit available shall be the date stated in the notice the Bank provides to the Borrower.

Termination of Revolving Credit. The Bank's obligation to make revolving advances shall terminate as of the third
anniversary date of this Note and the Note shall convert to a term note. Prior to the third anniversary date of this Note, upon
written notice to the Borrower, in its sole discretion and for any reason. the Bank may terminate its obligation to make
revolving advances under this Note and convert this Note to a term note. The effective date of the conversion to a term note
shall be the earlier of the date stated in the notice the Bank provides or the third anniversary date of this Note and this date
shall be known as the "Final Availability Date.”

Line of Credit Advances. The Note evidences a revolving line of credit. The unpaid balance of this Note shall increase and decrease
with advances and payments made from time to time. Until the earlier of the third anniversary date of this Note, the Final Availability
Date or the occurrence of any default, Borrower may borrow, pay down and reborrow under this Note. Advances under this Note shall
be deemed to have been authorized by Borrower, and Borrower agrees to be liable for all such advances, if either (a) requested orally
or in writing by the Borrower or by an authorized person or (b) credited to any of Borrower's accounts with the Bank. Each person or
entity signing this Note on behalf of the Borrower and each guarantor is an authorized person. The Bank may, but need not, require
that all oral requests be confirmed in writing. The unpaid principal balance owing on this Note at any time may be evidenced by
endorsements on this Note or by the Bank's internal records, including daily computer printouts. The Bank will have no obligation to
advance funds under this Note if: (a) any Event of Default has occurred: (b) any Obligor ceases doing business or is insolvent; (c) any
guarantors seek, claim or otherwise attempts to timit, modify or revoke their guarantee of this Note or any other loan with the Bank; (d)
Borrower has applied funds provided pursuant to this Note for purposes other than those authorized by the Bank; or (e) the Bank in
good faith believes itself insecure.

Methods for Advances, Additional advance procedures applicable to this Note include the following: The principal amount of this
Note may be advanced by means including but not limited to, where available. credit card(s), check(s), telephone transfer/access, and
online transfers and may be repaid and re-advanced in full or part until the Final Availability Date. Borrower assumes liability for, and
agreesto pay for-purchases and-cash advances made by Borrower or-anyone authorized: by Borrower, through use-of any: method-of
advance, including any credit card issued at Borrower's request or any other means, and agrees to pay, atsuch place as the Bank
designates. all extensions of credit and charges in accordance with statement billings and the interest, fees and other charges as same
may be modified from time to time by the Bank. Borrower is bound and liable for repayment of the entire Note, regardless of who
received the benefit of the transaction(s) or to whom any advance of credit was made. Borrower may be liable for any loss, theft. or
unauthorized use of any credit card issued at Borrower's request.

Overdraft Facility. The principal amount of this Note may also be advanced to Borrower's designated checking account(s) at the
Bank and/or another JPMorgan Chase & Co. affiliate (individually and collectively referred to as the "Deposit Account") if any check
or other charge against the Deposit Account exceeds the available balance of the Deposit Account. Borrower must confirm in writing
any request for such overdraft protection for the Deposit Account. Such advances will be in $50.00 increments or as otherwise
provided in the Account Rules and Regulations. now existing or hereafter modified, rounded up to cover the entire amount by which
the check(s) or other charges exceed(s} the available Deposit Account balance. If the available balance of this Note is not sufficient to
cover the entire overdraft, the Bank will transfer the maximum available Note balance. The bank where the Deposit Account is
maintained will pay items in accordance with the Deposit Account Rules and Regulations, now existing or hereafter modified. If the
amount transferred is less than the amount of the overdraft, all checks or other charges may not be paid. Advances on this Note will be
made to cover an overdraft created by any authorized signer on the Deposit Account, even if that authorized signer is not a Borrower.

Stop Payment Fee. A stop payment charge of $25.00 will be assessed and charged directly to this Note for each check written against
this Note upon which a stop payment order is issued.
BBHD 2 113141020390
Case 18-34214-bjh11 Doc 52 Filed 04/09/19 Entered 04/09/19 16:49:14 Page 19 of 43

Overlimit Fee. At its discretion, from time to time. the Bank may charge Borrower a fee when any advance increases the principal
balance in excess of the maximum principal amount of this Note. Ifthe Bank should make any advance in excess of the maximum
principal amount of this Note, thé making of the advance shall not be deemed to constitute an increase in the maximum principal
amount of this Note and shall be due and payable upon demand. The overlimit fee is $25.00.

Authorization for Direct Payments (ACH Debits). To effectuate any payment due under this Note or under any other Related
Documents, the Borrower hereby authorizes the Bank to initiate debit entries to Account Number (N§9730 at the Bank and to debit
the same to such account, This authorization to initiate debit entries shall remain in full force and effect until the Bank has received
written notification of its tennination in such time and in such manner as to afford the Bank a reasonable opportunity to act on it. The
Borrower cepresents that the Borrower is and will be the owner of all funds in such account. The Borrower acknowledges: (1} that such
debit entries may cause an overdraft of such account which may result in the Bank’s refusal to honor items drawn on such account until
adequate deposits are made to such account; (2) that the Bank is under no duty or obligation to initiate any debit entry for any purpose;
and (3} that if'a debit is not made because the above-referenced account does not have a sufficient available balance, or otherwise, the

payment may be late or past due.

Late Fee. If a payment is 10 days or more late, Borrower will be charged a late fee of 5.00% of the payment due or $25.00, whichever
is greater, up to the maximum amount of $250.00 per late fee. Borrower shall pay the late payment charge upon demand by the Bank
or. if billed, within the time specified.

Dishonored Item Fee. The Borrower will pay a fee to the Bank of $25.00 if the Borrower makes a payment on this Note and the check
or preauthorized charge with which the Borrower pays is later dishonored.

Purpose of Loan. The Borrower acknowledges and agrees that this Note evidences a loan for a business, commercial. agricultural or
similar commercial enterprise purpose, and that no advance shall be used for any personal, family or household purpose. The proceeds
of the loan shall be used only for the Borrower's working capital purposes.

Credit Facility. The Bank has approved a credit facility to the Borrower in a principal amount not to exceed the face amount of this
Note. The credit facility is in the form of advances made from time to time by the Bank to the Borrower. This Note evidences the
Borrower's obligation to repay those advances. The aggregate principal amount of debt evidenced by this Note is the amount reflected
from time to time in the records of the Bank. Until the earliest to occur of maturity, declaration of Final Availability Date by the Bank,
any default, event of default, or any event that would constitute a default or event of default but for the giving of notice, the lapse of
time or both, the Borrower may borrow, pay down and reborrow under this Note subject to the terms of the Related Documents.

Usury. To the extent any law other than Federal law or Ohio law is deemed to govern this Note with respect to interest, the following
provisions shall apply: The Bank does not intend to charge, collect or receive any interest that would exceed the maximum rate
allowed by law. If the effect of any applicable law is to render usurious any amount called for under this Note or the other Related
Documents, or ifany amount is charged or received with respect to this Note, or if any prepayment by the Borrower results in the
payment of any interest in excess of that permitted by law, then all excess amounts collected by the Bank shall be credited on the
principal balance of this Note (or, if this Note and all other indebtedness arising under or pursuant to the other Related Documents
shall have been paid in full, refunded to the Borrower), and the provisions of this Note and the other Related Documents shall
immediately be deemed reformed and the amounts thereafter collectable reduced, without the necessity of the execution of any new
document, so. as to- comply with the then applicable law, All.sums.paid, or agreed to-be.paid, by the.Borrower for. the use. forbearance,
or detention of money under this Note or the other Related Documents shall, to the maximum extent permitted by applicable law, be
amortized, prorated, allocated and spread throughout the full term of such indebtedness until payment in full so that the rate or amount
of interest on account of such indebtedness does not exceed the usury ceiling from time to time in effect and applicable to such

indebtedness for so [ong as such indebtedness is outstanding.

U.S. Small Business Administration Program Provisions. The Borrower hereby certifies to Bank and to the U.S. Small Business
Administration ("SBA"), which may guarantee a portion of this Note, that as of the date of this Note: (a) there has been no adverse
change in the Borrower's financial condition, organization, operations or fixed assets since the date of the application for this extension
of credit: (b) the Borrower is current on al! federal, state, and local taxes, including, but not limited to, income taxes, payroll taxes, real
estate taxes, and sates taxes; and (c) all business and personal tax returns, financial statements, projections and other information
submitted by the Borrower as part of the joan application are accurate, true and complete; including. but not limited to, accurately
representing all assets and liabilities of the spouse or minor children (each, as applicable) of the Borrower. The Borrower fully
understands that the tax returns, financial statements, projections and other information of the Borrower submitted in connection with
the loan application are being relied upon by Bank and SBA in making their decision regarding the extension of credit under the terms

of this Note.

The Borrower acknowledges and agrees that the Borrower's liability under this Note will continue with respect to any amounts SBA
may pay Bank based on an SBA guarantee of this Note. Any agreement with Bank under which SBA may guarantee this Note does not

BBHD 3 113141020390
Case 18-34214-bjh11 Doc 52 Filed 04/09/19 Entered 04/09/19 16:49:14 Page 20 of 43

create any third party rights or benefits for the Borrower and, if SBA pays Bank under such an agreement, SBA or Bank may then seek
recovery from the Borrower of amounts paid by SBA.

When SBA is the holder, this Note will be interpreted and enforced under federal law, including SBA regulations. Bank or SBA may
use state or local procedures for filing papers. recording documents, giving notices, foreclosing liens, and other purposes. By using
such procedures. SBA does not waive any federal immunity from state or local control, penalty, tax. or liability. As to this Note, the
Borrower may not claim or assert against SBA any local or state !aw te deny any obligation, defeat any claim of SBA, or preempt
federal law.

Per Annum. In this Note the term "Per Annum" means for a year deemed to be comprised of 360 days. unless the calculation would
result in a usurious interest rate. in which case interest will be calculated on the basis of a 365 or 366 day year, as the case may be.

|The remainder of the page is intentionally left blank.|

BBHD 4 113141020390
Case 18-34214-bjh11 Doc 52 Filed 04/09/19 Entered 04/09/19 16:49:14 Page 21 of 43

Miscellaneous. This Note binds the Borrower and its successors, and benefits the Bank, its successors and assigns. Any reference to
the Bank includes any holder of this Note. This Note is subject to that certain Credit Agreement by and between the Borrower and the
Bank, dated September 30, 2014, and all amendments, restatements and replacements thereof (the “Credit Agreement") to which
reference is hereby made for a more complete statement of the terms and conditions under which the loan evidenced hereby is made
and js to be repaid. The terms and provisions of the Credit Agreement are hereby incorporated and made a part hereof by this reference
thereto with the same force and effect as if set forth at length herein. No reference to the Credit Agreement and no provisions of this
Note or the Credit Agreement shall alter or impair the absolute and unconditional obligation of the Borrower to pay the principal and
interest on this Note as herein prescribed. Capitalized terms not otherwise defined herein shall have the meanings assigned to such
terms in the Credit Agreement. If any one or more of the obligations of the Borrower under this Note or any provision hereof is held to
be invalid, illegal or unenforceable in any jurisdiction, the validity, legality and enforceability of the remaining obligations of the
Borrower and the remaining provisions shall not in any way be affected or impaired: and the invalidity, illegality or unenforceability in
one jurisdiction shall not affect the validity. legality or enforceability of such obligations or provisions in any other jurisdiction. Time
is of the essence under this Note and in the performance of every term, covenant and obligation contained herein.

THIS NOTE AND THE OTHER RELATED DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE
PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR

SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.
THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

   
 

 

Borrower:
Address: [400 E Jefferson Bivd Noble Rey Brewing Com
Dallas, TX 75203 7
By: J, < G
Cc Ken er Slot Manager
er
Printed Name 7” Titke

 

Date Signed: fo /if-zeHu

The Bank is executing this Note for the purpose of acknowledging and agrecing to the notice given under §26.02 of the Texas Business
and Commerce Code and the Bank's failure to execute or authenticate this Note will not invalidate this Note.

Bank:

JPMorgan Ch vN,
By:
—

“Soe Myers hv?

Printed Name Title

a:

BBHD 5 113141020390
Case 18-34214-bjh11 Doc 52 Filed 04/09/19 Entered 04/09/19 16:49:14 Page 22 of 43

C HAS [= “ Credit Agreement

This agreement dated as of September 30, 2014 is between JPMorgan Chase Bank, N.A. (together with its successors and assigns, the
"Bank"), whose address is 8111 Preston Rd.. Dallas, TX 75225, and Noble Rey Brewing Company, LLC (individually, the
"Borrower" and if more than one, collectively. the "Borrowers"), whose address is 1400 E Jefferson Blvd, Dallas, TX 75203.

Credit Facility.

1.1

1.2

Scope. This agreement governs only the Credit Facility (hereinafter defined). Advances under the Credit Facility
shall be subject to the procedures established from time to time by the Bank. Any procedures agreed to by the Bank
with respect to obtaining advances, including automatic loan sweeps, shall not vary the terms or conditions of this
agreement or the other Related Documents regarding the Credit Facility.

Credit Facility (Line of Credit). The Bank has approved a credit facility to the Borrower in the form of a line of
credit in the principal sum not to exceed $75,000.00 in the aggregate at any one time outstanding Credit under the
Credit Facility shall be repayable as set forth in a Note (hereinafter defined) executed concurrently with this
agreement, and any renewals, modifications, extensions, rearrangements, restatements thereof and replacements or

substitutions therefor.

Definitions and Interpretations.

2.1

BBHD

Definitions. As used in this agreement, the following terms have the following respective meanings:

A. "Affiliate" means any Person which, directly or indirectly Controls or is Controlled by or under common
Control with, another Person. and any director or officer thereof. The Bank is under no circumstances to be deemed
an Affiliate of the Borrower or any of its Subsidiaries.

B. "Anti-Corruption Laws" means all laws, rules, and regulations of any jurisdiction applicable to the
Borrower or its Subsidiaries from time to time concerning or relating to bribery or corruption.

Cc. "Authorizing Documents” means certificates of authority to transact business. certificates of good
standing, borrowing resolutions. appointments, officer's certificates, certificates of incumbency, and other documents
which empower and authorize or evidence the power and authority of all Persons (other than the Bank) executing any
Related Document or their representatives to execute and deliver the Related Documents and perform the Person's

obligations thereunder.

D. "Collateral" means all Property, now or in the future subject to any Lien in favor of the Bank, securing or
intending to Secure. any of the Liabilities.

E. “Control” as used with respect to any Person, means the power to direct or cause the direction of, the
management and policies of that Person, directly or indirectly, whether through the ownership of Equity Interests, by
contract, or otherwise. "Controlling" and "Controlled" have meanings correlative thereto.

F, “Credit Facility" means the extension of credit described in Section I.

G. “Distributions” means all dividends and other distributions made to any Equity Owners, other than salary.
bonuses. and other compensation for services expended in the current accounting period.

H. "Equity Interests" means shares of capital stock. partnership interests, membership interests in a limited
liability company, beneficial interests in a trust or other equity ownership interests in a Person, and any warrants,
options or other rights entitling the holder thereof to purchase or acquire any such equity interest.

I. “Equity Owner" means a shareholder, partner, member. holder of a beneficial interest in a trust or other
owner of any Equity Interests.

J. "GAAP" means generally accepted accounting principles in effect from time to time in the United States of

America, consistently applied.
113141020390
Case 18-34214-bjh11 Doc 52 Filed 04/09/19 Entered 04/09/19 16:49:14 Page 23 of 43

BBHD

K. "Legal Requirement” means any law, ordinance, decree, requirement, order, judgment, rule, Sanctions,
regulation (or interpretation of any of the foregoing) of any foreign governmental authority, the United States of
America, any state thereof, any political subdivision of any of the foregoing or any agency, department, commission,
board, bureau, court or other tribunal having jurisdiction over the. Bank, any Pledgor or any Obligor or any of its
Subsidiaries or their respective Properties or any agreement by which any of them is bound.

L. "Liabilities" means all indebtedness, liabilities and obligations of every kind and character of the Borrower
to the Bank, whether the obligations, indebtedness and liabilities arc individual, joint and several, contingent or
otherwise, now or hereafter existing, including, without limitation, all liabilities, interest, costs and fees, arising
under or from any note, open account, overdraft, credit card. lease, Rate Management Transaction, letter of credit
application, endorsement. surety agreement, guaranty. acceptance, foreign exchange contract or depository service
contract, whether payable to the Bank or to a third party and subsequently acquired by the Bank, any monetary
obligations (including interest) incurred or accrued during the pendency of any bankruptcy, insolvency, receivership
or other similar proceedings, regardiess of whether allowed or allowable in such proceeding, and all renewals,
extensions, modifications, consolidations, rearrangements, restatements, replacements or substitutions of any of the

foregoing.

M. “Lien” means any mortgage, deed of trust, pledge. charge. encumbrance, security interest, collateral
assignment or other lien or restriction of any kind.

N. “Note” means the promissory note dated September 30, 2014. and any renewals, modifications, extensions,
rearrangements, restatements thereof and replacements or substitutions therefor evidencing the Credit Facility.

0. "Obligor” means any Borrower, guarantor, surety, co-signer. endorser. general partner or other Person who
may now or in the future be obligated to pay any of the Liabilities.

P, “Organizational Documents" means, with respect to any Person, certificates of existence or formation.
documents establishing or governing the Person or evidencing or certifying that the Person is duly organized and
validly existing in accordance with all applicable Legal Requirements, including all amendments, restatements,
supplements or modifications to such certificates and documents as of the date of the Related Document referring to
the Organizational Document and any and all future modifications thereto approved by the Bank.

Q. "Permitted Investments” means (1) readily marketable direct obligations of the United States of America
or any agency thereof with maturities of one year or less from the date of acquisition; (2) fully insured (if issued by a
bank other than the Bank) certificates of deposit with maturities of one year or less from the date of acquisition
issued by any commercial bank operating in the United States of America having capital and surplus in excess of
$500,000,000.00; and (3) commercial paper of a domestic issuer if at the time of purchase such paper is rated in one
of the two highest rating categories of Standard and Poor's Corporation or Moody's Investors Service.

R. “Person” means any individual, corporation, partnership, limited liability company, joint venture, joint
stock association, association, bank, business: trust: trust, unincorporated: organization. any foreign governmental
authority, the United States of America, any state of the United States and any political subdivision of any of the
foregoing or any other form of entity.

8. "Pledgor” means any Person providing Collateral.

T. "Property" means any interest in any kind of property or asset. whether real, personal or mixed, tangibie or
intangible.

U. "Rate Management Transaction” means any transaction (including an agreement with respect thereto)

that is a rate swap, basis swap, forward rate transaction, commodity swap, commodity option, equity or equity index
swap. equity or equity index option, bond option, interest rate option. foreign exchange transaction, cap transaction,
floor transaction, collar transaction, forward transaction, currency swap transaction, cross-currency rate swap
transaction, currency option, derivative transaction or any other similar transaction (including any option with
respect to any of these transactions) or any combination thereof, whether linked to one or more interest rates, foreign
currencies, commodity prices, equity prices or other financial measures,

Vv. "Related Documents" means this agreement, the Note. and any other instrument or document executed in
connection with the Credit Facility, including but not limited to. applications for letters of credit, all loan agreements.

2 113141020390
Case 18-34214-bjh11 Doc 52 Filed 04/09/19 Entered 04/09/19 16:49:14 Page 24 of 43

BBHD

2.2

credit agreements, reimbursement agreements, security agreements, mortgages. deeds of trust, pledge agreements,
assignments, and guaranties.

W. "Sanctions" means economic or financial sanctions or trade embargoes imposed. administered or enforced from
time to time by the U.S. government, including those administered by the Office of Foreign Assets Control of the

U.S. Department of the Treasury or the U.S. Department of State.

X, "Sanctioned Country" means, at any time, a country or territory which is the subject or target of any
Sanctions.
Y. "Sanctioned Person" means, at any time, (a) any Person listed in any Sanctions-related list of designated

Persons maintained by the Office of Foreign Assets Control of the U.S. Department of the Treasury, the U.S.
Department of State, (b) any Person operating. organized or resident in a Sanctioned Country or (c) any Person

controlled by any such Person.

zZ. "Subsidiary" means, as to any particular Person (the “parent"}, a Person the accounts of which would be
consolidated with those of the parent in the parent's consolidated financial statements if such financial statements
were prepared in accordance with GAAP as of the date of determination. as well as any other Person of which fifty
percent (50%) or more of the Equity Interests is at the time of determination directly or indirectly owned, Controlled
or held, by the parent or by any Person or Persons Controlled by the parent, either alone or together with the parent.

Interpretations. Whenever possible, each provision of the Related Documents shall be interpreted in such manner
as to be effective and valid under applicable Legal Requirements. If any provision of this agreement cannot be
enforced, the remaining portions of this agreement shall continue in effect. In the event of any conflict or
inconsistency between this agreement and the provisions of any other Related Documents, the provisions of this
agreement shall control. Use of the term “including” does not imply any limitation on (but may expand) the
antecedent reference. Any reference to a particular document includes all modifications, supplements, replacements,
renewals or extensions of that document, but this rule of construction does not authorize amendment of any
document without the Bank's consent. Section headings are for convenience of reference only and do not affect the
interpretation of this agreement. Except as otherwise expressly provided herein, all terms of an accounting or
financial nature shall be construed in accordance with GAAP, Whenever the Bank's determination, consent, approval
or satisfaction is required under this agreement or the other Related Documents or whenever the Bank may at its
option take or refrain from taking any action under this agreement or the other Related Documents, the decision as to
whether or not the Bank makes the determination, consents, approves. is satisfied or takes or refrains from taking any
action, shall be in the sole and exclusive discretion of the Bank, and the Bank's decision shall be final and

conclusive.

Conditions Precedent to Extensions of Credit.

3.1

Conditions Precedent to Initial Extension of Credit under the Credit Facility. Before the first extension of credit
governed by this agreement and any initial advance under the Credit Facility. whether by disbursement of a toan,
issuance of a letter of credit, or-otherwise,.the. Borrower shall deliver to the. Bank, in form.and substance satisfactory

to the Bank:

A. Loan Documents. The Note, and as applicable, the letter of credit applications. reimbursement agreements,
the security agreements, the pledge agreements, financing statements. mortgages or deeds of trust, the guaranties, the
subordination agreements. and any other documents which the Bank may reasonably require to give effect to the
transactions described in this agreement or the other Related Documents;

B. Organizational and Authorizing Documents. The Organizational Documents and Authorizing
Documents of the Borrower and any other Persons (other than the Bank) executing the Related Documents in form
and substance satisfactory to the Bank that at a minimum: {i) document the due organization. valid existence and
good standing of the Borrower and every other Person (other than the Bank) that is a party to this agreement or any
other Related Document: (ii) evidence that each Person (other than the Bank) which is a party to this agreement or
any other Related Document has the power and authority to enter into the transactions described therein; and (iii)
evidence that the Person signing on behalf of each Person that is a party to the Related Documents (other than the
Bank) is duly authorized to do so; and

Cc. Liens. The termination, assignment or subordination, as determined by the Bank, of all Liens on the
Collateral in favor of any secured party (other than the Bank).

3 113141020390
Case 18-34214-bjh11 Doc 52 Filed 04/09/19 Entered 04/09/19 16:49:14 Page 25 of 43

BBHD

3.2 Conditions Precedent to Each Extension of Credit. Before any extension of credit governed by this agreement,
whether by disbursement of a loan, issuance of a letter of credit or otherwise, the following conditions must be

satisfied:

A. Representations. The representations of the Borrower and any other parties, other than the Bank, in the
Related Documents are true on and as of the date of the request for and funding of the extension of credit;

B. No Event of Default. No default, event of default or event that would constitute a default or event of
default but for the giving of notice, the lapse of time or both, has occurred in any provision of this agreement, the
Note or any other Related Documents and is continuing or would result from the extension of credit;

Cc Additional Approvals, Opinions, and Documents. The Bank has received any other approvals, opinions
and documents as it may reasonably request: and

b. No Prohibition or Onerous Conditions. The making of the extension of credit is not prohibited by and
does not subject the Bank, any Obligor. or any Subsidiary of the Borrower to any penalty or onerous condition
under, any Legal Requirement.

Affirmative Covenants. The Borrower agrees to do, and cause each of its Subsidiaries to do. each of the following:

4.1 Insurance. Maintain insurance with financially sound and reputable insurers, with such insurance and insurers to be
satisfactory to the Bank, covering its Property and business against those casualties and contingencies and in the
types and amounts as are in accordance with sound business and industry practices, and furnish to the Bank, upon
request of the Bank. reports on each existing insurance policy showing such information as the Bank may reasonably

request.

4.2 Existence. Maintain its ¢xistence and business operations as presently in effect inaccordance with all applicable
Legal Requirements, pay its debts and obligations when due under normal terms, and pay on or before their due date,
all taxes. assessments, fees and other governmental monetary obligations, except as they may be contested in good
faith if they have been properly reflected on its books and, at the Bank's request, adequate finds or security has been
pledged or reserved to insure payment.

43 Financial Records. Maintain proper books and records of account, in accordance with GAAP, and consistent with
financial statements previously submitted to the Bank.

44 Inspection. Permit the Bank, its agents and designees to: (a) inspect and photograph its Property. to examine and
copy files, books and records, and to discuss its business. operations, prospects, assets, affairs and financial
condition with the Borrower's or its Subsidiaries’ officers and accountants, at times and intervals as the Bank
reasonably determines: (b) perform audits or other inspections of the Collateral. including the records and documents
related to the Collateral; and (c) confirm with any Person any obligations and liabilities of the Person to the
Borrower or its Subsidiaries. The Borrower will, and will cause its Subsidiaries to cooperate with any inspection or
audit. The Borrower_will pay the.Bank the reasonable costs and.expenses of any audit.or inspection.of the Collateral
(including fees and expenses charged internally by the Bank for asset reviews) promptly after receiving the invoice.

4.5 Financial Reports, Furnish to the Bank whatever information, statements. books and records the Bank may from
time to time reasonably request.

4.6 Notices of Claims, Litigation, Defaults, etc. Promptly inform the Bank in writing of (1) all existing and all
threatened litigation, claims, investigations, administrative proceedings and similar actions or changes in Legal
Requirements affecting it which could materially affect its business, assets, affairs, prospects or financial condition:
(2) the occurrence of any event which gives rise to the Bank's option to terminate the Credit Facility: (3) the
institution of steps by it to withdraw from, or the institution of any steps to terminate, any employee benefit plan as to
which it may have liability; (4) any reportable event or any prohibited transaction in connection with any employee
benefit plan; (5) any additions to or changes in the locations of its businesses; and (6) any alleged breach by the Bank
of any provision of this agreement or of any other Related Document.

4.7 Other Agreements. Comply with all terms and conditions of all other agreements, whether now or hereafter
existing, between it and any other Person.

48 Title to Assets and Property. Maintain good-and marketable title to all of its Properties, and defend them against all
claims and demands of all Persons at any time claiming any interest in them.

4 113141020390
na

Case 18-34214-bjh11 Doc 52 Filed 04/09/19 Entered 04/09/19 16:49:14 Page 26 of 43

BBHD

49

4.10

4.11

Additional Assurances. Promptly make, execute and deliver any and all agreements, documents, instruments and
other records that the Bank may request to evidence the Credit Facility, cure any defect in the execution and delivery
ofany of the Related Documents, perfect any Lien, comply with any Legal Requirement applicable to the Bank or
the Credit Facility or describe more fully particular aspects of the agreements set forth or intended to be set forth in
any of the Related Documents.

Employee Benefit Plans. Maintain each employee benefit plan as to which it may have any liability. in compliance
with all Legal Requirements.

Compliance with Anti-Corruption Laws and Sanctions. Maintain in effect and enforce policies and procedures
designed io ensure compliance by the Borrower, its Subsidiaries and their respective directors. officers, employees

and agents with Anti-Corruption Laws and applicable Sanctions.

Negative Covenants.

Unless otherwise noted, the financial requirements set forth in this section will be computed in accordance with
GAAP applied on a basis consistent with financial statements previously submitted by the Borrower to the Bank.

Without the written consent of the Bank, the Borrower will not and no Subsidiary of the Borrower will:

A. Distributions. If there is no existing default under this agreement or any other Related Document and to do
so will not cause a default under this agreement or any other Related Document. be restricted from paying
Distributions to its Equity Owners.

B. Guaranties. Guarantee or otherwise become or remain secondarily liable on the undertaking of another,
except for endorsement of drafts for deposit and collection in the ordinary course of business.

Cc. Liens. Create or permit to exist any Lien on any of its Property except: existing Liens known to and
approved by the Bank; Liens to the Bank; Liens incurred in the ordinary course of business securing current non-
delinquent liabilities for taxes, worker’s compensation, unemployment insurance. social security and pension
liabilities.

D. Use of Proceeds. Use, or permit any proceeds of the Credit Facility to be used, directly or indirectly, for:
(J) any personal, family or household purpose; or (2) the purpose of "purchasing or carrying any margin stock"
within the meaning of Federal Reserve Board Regulation U. At the Bank's request, it will furnish a completed
Federal Reserve Board Form U-!. Request any Credit Facility or use, or permit any proceeds of the Credit Facilities
to be used, directly or indirectly, by the Borrower or any of its Subsidiaries or its or their respective directors,
officers, employees and agents: (1) in furtherance of an offer, payment, promise te pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in violation of any Anti-Corruption Laws; (2)
for the purpose of funding, financing or facilitating any activities, business or transaction of or with any Sanctioned
Personor inmany “Sanctioned Gountry: or (3) in any- manner that would result-in the-violation- of any: Sanctions

applicable to any party hereto .

E. Continuity of Operations. (1} Engage in any business activities substantially different from those in which
it is presently engaged; (2) cease operations, liquidate, merge, transfer, acquire or consolidate with any other Person,
change its name, dissolve, or sell any assets out of the ordinary course of business; (3) enter into any arrangement
with any Person providing for the leasing by it of Property which has been sold or transferred by it to such Person: or
(4) change its business organization, the jurisdiction under which its business organization is formed or organized, or
its chief executive office. or any places of its businesses.

F. Limitation on Negative Pledge Clauses, Enter into any agreement with any Person other than the Bank
which prohibits or limits its ability to create or permit to exist any Lien on any of its Property, whether now owned or
hereafter acquired.

G. Conflicting Agreements. Enter into any agreement containing any provision which would be violated or
breached by the performance of its obligations under this agreement or any of the other Related Documents.

H. Transfer of Ownership. Permit any pledge of any Equity Interest in it or any sale or other transfer of any
Equity Interest in it in excess of 25% in the aggregate .

5 113141020390
Case 18-34214-bjh11 Doc 52 Filed 04/09/19 Entered 04/09/19 16:49:14 Page 27 of 43

BBHD

1. Organizational Documents. Alter, amend or modify any of its Organizational Documents.

J. Government Regulation. (1) Be or become subject at any time to any Legal Requirement or list of any
government agency (including, without limitation, the U.S. Office of Foreign Asset Control list}that prohibits or
limits the Bank from making any advance or extension of credit to it or from otherwise conducting business with it.
or (2) fail to provide documentary and other evidence of its identity as may be requested by the Bank at any time to
enable the Bank to verify its identity or to comply with any applicable Legal Requirement, including, without
limitation, Section 326 of the USA Patriot Act of 2001. 31 U.S.C. Section 5318.

K. Subsidiaries. Form, create or acquire any Subsidiary.

Representations.

6.1

6.2

Representations and Warranties by the Borrower. To induce the Bank to enter into this agreement and to extend
credit or other financial accommodations under the Credit Facility, the Borrower represents and warrants as of the
date of this agreement and as of the date of each request for credit under the Credit Facility that each of the following
statements is and shall remain true and correct throughout the term of this agreement and until the Credit Facility and
all Liabilities under the Note and other Related Documents are paid in full: (a) its principal residence or chief
executive office is at the address shown above, (b) its name as it appears in this agreement is its exact name as it
appears in its Organizational Documents. (c) the execution and delivery ofthis agreement and the other Related
Documents to which it is a party, and the performance of the obligations they impose, do not violate any Legal
Requirement, conflict with any agreement by which it is bound, or require the consent or approval of any other
Person, (d) this agreement and the other Related Documents have been duly authorized, executed and delivered by
all parties thereto (other than the Bank) and are valid and binding agreements of those Persons, enforceable
according to their terms, except as may be limited by bankruptcy, insolvency or other laws affecting the enforcement
of creditors’ rights generally and by general principles of equity, (e) all balance sheets, profit and loss statements, and
other financial statements and other information furnished to the Bank in connection with the Liabilities are accurate
and fairly reflect the financial condition of the Persons to whichthey apply on their effective dates, including
contingent liabilities of every type, which financial condition has not changed materially and adversely since those
dates, (f) no litigation, claim, investigation, administrative proceeding or similar action (including those for unpaid
taxes) is pending or threatened against it, and no other event has occurred which may in any one case or in the
aggregate materially adversely affect it or any of its Subsidiaries’ financial condition, properties. business, affairs or
operations, other than litigation. claims, or other events. if any, that have been disclosed to and acknowledged by the
Bank in writing, (g) all of its tax returns and reports that are or were required to be filed, have been filed, and all
taxes, assessments and other governmental charges have been paid in full, except those presently being contested by
it in good faith and for which adequate reserves have been provided, (h) it is not an “investment company" or a
company "controlled" by an "investment company”. within the meaning of the Investment Company Act of 1940, as
amended, (i) there are no defenses or counterclaims, offsets or adverse claims, demands or actions of any kind,
personal or otherwise, that it could assert with respect to this agreement or the Credit Facility, (j) itowns, or is
licensed to use. al] trademarks, trade names, copyrights, technology, know-how and processes necessary for the
conduct of its business as currently conducted, and (k) the execution and delivery of this agreement and the other
Related Documents to which it is a party and the performance of the obligations they-impose. if the Borrower is other
than a natural Person (i} are within its powers. (ii) have been duly authorized by all necessary action of its governing
body, and (iii} do not contravene the terms of its Organizational Documents or other agreement or document

governing its affairs.

Representations and Warranties Regarding Anti-Corruption Laws and Sanctions. The Borrower has
implemented and maintains in effect policies and procedures designed to ensure compliance by the Borrower. its
Subsidiaries and their respective directors. officers, employees and agents with Anti-Corruption Laws and applicable
Sanctions, and the Borrower. its Subsidiaries and their respective officers and employees and to the knowledge of the
Borrower its directors and agents, are in compliance with Anti-Corruption Laws and applicable Sanctions in all
material respects. None of (a) the Borrower, any Subsidiary or to the knowledge of the Borrower or such Subsidiary
any of their respective directors, officers or employees, or (b) to the knowledge of the Borrower. any agent of the
Borrower or any Subsidiary that will act in any capacity in connection with or benefit from the credit facility
established hereby, is a Sanctioned Person. No advance, letter of credit, use of proceeds or other transaction
contemplated by the Credit Facilities will violate Anti-Corruption Laws or applicable Sanctions.

Default/Remedies.

6 113141020390
Case 18-34214-bjh11 Doc 52 Filed 04/09/19 Entered 04/09/19 16:49:14 Page 28 of 43

BBHD

71

Events of Default/Acceleration. Ifany of the following events occurs, the Note shall become due immediately,
without notice, at the Bank's option. and the Borrower hereby waives notice of intent to accelerate the maturity of the
Note and notice of acceleration of the Note upon the occurrence of any of the following events:

A. Any Obligor fails to pay when due any of the Liabilities or any other debt to any Person, or any amount
payable with respect to any of the Liabilities, or under the Note, any other Related Document, or any agreement or

instrument evidencing other debt to any Person.

B. Any Obligor or any Pledgor: (i) fails to observe or perform or otherwise violates any other term, covenant.
condition or agreement of any of the Related Documents; (ii) makes any materially incorrect or misleading
representation. warranty, or certificate to the Bank; (iii) makes any materially incorrect or misleading representation
in any financial statement or other information delivered to the Bank: or (iv) defaults under the terms of any
agreement or instrument relating 1o any debt for borrowed money (other than the debt evidenced by the Related
Documents) and the effect of such default will allow the creditor to declare the debt due before its stated maturity.

Cc In the event (i) there is a default under the terms of any Related Document. (ii) any Obligor terminates or
revokes or purports to terminate or revoke its guaranty or any Obligor's guaranty becomes unenforceable in whole or
in part, (iii) any Obligor faiis to perform promptly under its guaranty. or {iv) any Obligor fails to comply with, or
perform under any agreement, now or hereafter in effect, between the Obligor and the Bank, or any Affiliate of the
Bank or their respective successors and assigns.

D. There is any loss, theft, damage, or destruction of any Collateral not covered by insurance.

E. Any event occurs that would permit the Pension Benefit Guaranty Corporation to terminate any employee
benetit plan of any Gbligor or any Subsidiary of any Obtligor.

F. Any Obligor or any of its Subsidiaries or any Pledgor: (i} becomes insolvent or unable to pay its debts as
they become due; (ii) makes an assignment for the benefit of creditors; {iii) consents to the appointment of a
custodian, receiver, or trustee for itself or for a substantial part of its Property: (iv) commences any proceeding under
any bankruptcy, reorganization, liquidation, insolvency or similar laws: (v) conceals or removes any of its Property,
with intent to hinder, delay or defraud any of its creditors: (vi) makes or permits a transfer of any of its Property,
which may be fraudulent under any bankruptcy, fraudulent conveyance or similar law; or (vii) makes a transfer of
any of its Property to or for the benefit of a creditor at a time when other creditors similarly situated have not been

paid.

G. A custodian. receiver, or trustee is appointed for any Obligor or any of its Subsidiaries or any Pledgor or for
a substantial part of their respective Property.

H. Any Obligor or any of its Subsidiaries, without the Bank's written consent: (i) liquidates or is dissolved: (ti)
merges or consolidates with any other Person; (iii} leases, sells or otherwise conveys a material part of its assets or
business outside the ordinary course of its business; (iv) leases, purchases. or otherwise acquires a material part of
the assets of any other Persen-except in the ordinary course-of its business; or (v) agrees to do any of the foregoing;
provided, however, that any Subsidiary of an Obligor may merge or consolidate with any other Subsidiary of that
Obligor, or with the Obligor. so long as the Obligor is the survivor.

i. Proceedings are commenced under any bankruptcy, reorganization, liquidation, or similar laws against any
Obligor or any of its Subsidiaries or any Pledgor and remain undismissed for thirty (30) days after commencement;
or any Obligor or any of its Subsidiaries or any Pledgor consents to the commencement of those proceedings.

J. Any judgment is entered against any Obligor or any of its Subsidiaries, or any attachment, seizure,
sequestration, levy, or garnishment is issued against any Property of any Obligor or any of its Subsidiaries or of any
Pledgor or any Collateral.

K. Any individual Obligor or Pledgor dies, or a guardian or conservator is appointed for any individual
Obliger or Pledgor or all or any portion of their respective Property, or the Collateral.

L. Any material adverse change occurs in: (i) the reputation, Property, financial condition. business. assets.

affairs, prospects. liabilities, or operations of any Obligor or any of its Subsidiaries: (ji) any Obligor’s or Pledgor’s
ability to perform its obligations under the Related Documents: or (iii) the Collateral.

7 113141020390
Case 18-34214-bjh11 Doc 52 Filed 04/09/19 Entered 04/09/19 16:49:14 Page 29 of 43

BBHD

7.2

Remedies. At any time after the occurrence of a default. the Bank may do one or more of the following: (a) cease
permitting the Borrower to incur any Liabilities; (b) terminate any commitment of the Bank evidenced by the Note;
(c) declare the Note or of the Related Documents to be immediately due and payable, without notice of acceleration,
intention to accelerate, presentment and demand or protest or notice of any kind. all of which are hereby expressly
waived: (d) exercise all rights of setoff that the Bank may have contractually, by law, in equity or otherwise: and (e)
exercise any and all other rights pursuant to any of the Related Documents. at law, in equity or otherwise.

A. Generally. The rights of the Bank under this agreement and the other Related Documents are in addition to
other rights (including without limitation, other rights of setoff} the Bank may have contractually, by law, in equity or
otherwise, all of which are cumulative and hereby retained by the Bank. Each Obligor agrees to stand still with
regard to the Bank's enforcement of its rights, including taking no action to delay, impede or otherwise interfere with
the Bank's rights to realize on any Collateral.

B. Bank's Right of Setoff. The Borrower grants to the Bank a security interest in the Deposits, and the Bank
is authorized to setoff and apply, ail Deposits, Securities and Other Property, and Bank Debt against eny and all
Liabilities. This right of setoff may be exercised at any time from time to time after the occurrence of any default.
without prior notice to or demand on the Borrower and regardless of whether any Liabilities are contingent,
unmatured or unliquidated. In this paragraph: (a) the term “Deposits” means any and all accounts and deposits of the
Borrower (whether general, special, time. demand, provisional or final} at any time held by the Bank (including all
Deposits held jointly with another, but excluding any IRA or Keogh Deposits, or any trust Deposits in which a
security interest would be prohibited by any Legal Requirement}; (b) the term “Securities and Other Property"
means any and all securities and other personal Property of the Borrower in the custody, possession or control of the
Bank, JPMorgan Chase & Co. or their respective Subsidiaries and Affiliates (other than Property held by the Bank in
a fiduciary capacity}; and {c) the term "Bank Debt" means ail indebtedness at any time owing by the Bank, to or for
the credit or account of the Borrower and any claim of the Borrower (whether individual, joint and several or
otherwise) against the Bank now or hereafter existing.

Miscellaneous.

8.1

8.2

8.3

8.4

Notice. Any notices and demands under or related to this agreement shall be in writing and delivered to the intended
party at its address stated in this agreement, and if to the Bank, at its main office ifne other address of the Bank is
specified in this agreement, by one of the following means: (a) by hand: (b) by a nationally recognized overnight
courier service; or (c) by certified mail, postage prepaid, with return receipt requested. Notice shall be deemed given:
(a) upon receipt if delivered by hand: (b) on the Delivery Day after the day of deposit with a nationally recognized
courier service; or {c) on the third Delivery Day after the notice is deposited in the mail. "Delivery Day" means a
day other than a Saturday, a Sunday or any other day on which national banking associations are authorized to be
closed. Any party may change its address for purposes of the receipt of notices and demands by giving notice of the
change in the manner provided in this provision.

Statements. The Bank may from time to time pravide the Borrower with account statements or invoices with respect
to any of the Liabilities ("Statements"). The Bank is under no duty or obligation to provide Statements, which, if
provided, wili-be solely for-the Borrower's.convenience.. Statements-may contain-estimates. of the amounts.owed
during the relevant billing period, whether of principal, interest, fees or other Liabilities. If the Borrower pays the
full amount indicated on a Statement on or before the due date indicated on such Statement, the Borrower shall not
be in default of payment with respect to the billing period indicated on such Statement: provided, that acceptance by
the Bank of any payment that is less than the total amount actually due at that time (including but not limited to any
past due amounts) shall not constitute a waiver of the Bank's right to receive payment in full al another time.

No Waiver. No delay on the part of the Bank in the exercise of any right or remedy waives that right or remedy. No
single or partial exercise by the Bank of any right or remedy precludes any other future exercise of it or the exercise
of any other right or remedy. The making of an advance during the existence of any default or subsequent to the
occurrence of a default or when all conditions precedent have not been met shall not constitute a waiver of the
default or condition precedent. No waiver or indulgence by ithe Bank of any default is effective unless it is in writing
and signed by the Bank, nor shall a waiver on one occasion bar or waive that right on any future occasion.

Integration; Severability. This agreement, the Note, and the other Related Documents embody the entire agreement
and understanding between the Borrower and the Bank and supersede all prior agreements and understandings
relating to their subject matter. If any one or more of the obligations of the Borrower under this agreement, the Note,
or the other Related Documents or any provision thercof is held to be invalid, illegal or unenforceable in any
jurisdiction, the validity, legality and enforceability of the remaining obligations of the Borrower and the remaining
provisions shall not in any way be affected or impaired; and the invalidity, illegality or unenforceability in one

8 113141020390
Case 18-34214-bjh11 Doc 52 Filed 04/09/19 Entered 04/09/19 16:49:14 Page 30 of 43

BBHD

8.6

8.7

8.9

8.10

3.11

jurisdiction shall not affect the validity, legality or enforceability of such obligations or provisions in any other
jurisdiction.

Joint and Several Liability. Each party executing this agreement es the Borrower is individually, jointly and
severally liable under this agreement.

Governing Law and Venue. This agreement shall be governed by and construed in accordance with the laws of the
State of Texas; EXCEPT THAT. NOTWITHSTANDING ANY PROVISION OF THIS AGREEMENT TO THE
CONTRARY. MATTERS REGARDING INTEREST TO BE CHARGED BY THE BANK AND THE
EXPORTATION OF INTEREST SHALL BE GOVERNED BY FEDERAL LAW (INCLUDING WITHOUT
LIMITATION 12 U.S.C. SECTIONS 85 AND 183lu) ANB THE LAW OF THE STATE OF OHIO, WHERE THE
MAIN OFFICE OF THE BANK IS LOCATED. The Borrower agrees that any legal action or proceeding with
respect to any of its obligations under this agreement may be brought by the Bank in any state or federal court
located in the State of Texas. as the Bank in its sole discretion may elect. By the execution and delivery of this
agreement, the Borrower submits to and accepts, for itself and in respect of its property, generally and
unconditionally, the non-exclusive jurisdiction of those courts. The Borrower waives any claim that the State of
Texas is not a convenient forum or the proper venue for any such suit, action or proceeding. The extension of credit
that is the subject of this agreement is being made by the Bank in Ohio.

The Credit Facility was made available under a United States Smalt Business Administration (SBA) nationwide
program which uses tax dollars to assist small business owners. If the United States is seeking to enforce this
agreement with respect to the Credit Facility, then under SBA regulations: (a) When SBA is the holder of the Note.
this agreement and all documents evidencing or securing the Note. to the extent they relate to the Note, will be
interpreted and enforced under federal iaw, including SBA regulations. and (b) Bank or SBA may use local or state
procedures for purposes such as filing papers, recording documents, giving notice. foreclosing liens, and other
purposes. By using these procedures, SBA does not waive any federal immunity from local or state control, penalty.
tax or liability. The Borrower and any guarantor of the Note may not claim or assert against SBA any local or state
law to deny any obligation of the Borrower, or defeat any claim of SBA with respect to the Credit Facility or
preempt federal law.

Survival of Representations and Warranties. The Borrower understands and agrees that in extending the Credit
Facility, the Bank is relying on all representations, warranties. and covenants made by the Borrower in this
agreement or in any certificate or other instrument delivered by the Borrower to the Bank under this agreement or in
any of the other Related Documents. The Borrower further agrees that regardless of any investigation made by the
Bank, all such representations, warranties and covenants will survive the making of the Credit Facility and delivery
to the Bank of this agreement. shall be continuing in nature, and shall remain in full force and effect until such time

as the Liabilities shall be paid in full.

Non-Liability of the Bank, The relationship between the Borrower on one hand and the Bank on the other hand
shall be solely that of borrower and lender. The Bank shall have no fiduciary responsibilities to the Borrower. The
Bank undertakes no responsibility to the Borrower to review or inform the Borrower of any matter in connection
with any phase-of the Borrower's business or operations,

indemnification of the Bank. The Borrower agrees to indemnify, defend and hold the Bank, its parent companies,
Subsidiaries, Affiliates, their respective successors and assizns and each of their respective shareholders, directors,
officers, employees and agents (collectively, the “Indemnified Persons") harmless from any and against any and al!
loss, liability, obligation, damage, penalty, judgment, claim, deficiency. expense, interest, penalties, attorneys’ fees
(including the fees and expenses of any attorneys engaged by the Indemnified Person) and amounts paid in
settlement ("Claims") to which any Indemnified Person may become subject arising out of or relating to the Credit
Facility, the Liabilities under this agreement or any other Related Documents or the Collateral, including any
Claims resulting from any Indemnified Person ’s own negligence, except to the limited extent that the
Claims are proximately caused by the Indemnified Person's gross negligence or willful misconduct. The
indemnification provided for in this paragraph shall survive the termination of this agreement and shall not be
affected by the presence, absence or amount of or the payment or nonpayment of any claim under, any insurance.

Counterparts. This agreement may be executed in multiple counterparts, each of which. when so executed, shall be
deemed an original, but all such counterparts. taken together, shall constitute one and the same agreement.

Advice of Counsel. The Borrower acknowledges that it has been advised by counse!, or had the opportunity to be
advised by counsel, in the negotiation, execution and delivery of this agreement and the Related Documents.

9 113141020390
Case 18-34214-bjh11 Doc 52 Filed 04/09/19 Entered 04/09/19 16:49:14 Page 31 of 43

BBHD

8.12

8.13

8.14

8.15

Recovery of Additional Costs. If the imposition of or any change in any Legal Requirement, or the interpretation or
application of any thereof by any court or administrative or governmental authority (including any request or policy
not having the force of law) shall impose, modify, or make applicable any taxes: (except federal, state, or local
income or franchise taxes imposed on the Bank), reserve requirements, liquidity requirements, capital adequacy
requirements, Federal Deposit Insurance Corporation (FDIC) deposit insurance premiums or assessments, or other
obligations which would (A) increase the cost to the Bank for extending, maintaining or funding the Credit Facility,
(B) reduce the amounts payable to the Bank under the Credit Facility, or (C) reduce the rate of return on the Bank's
capital as a consequence of the Bank's obligations with respect to the Credit Facility, then the Borrower agrees to pay
the Bank such additional amounts as will compensate the Bank therefor, within five (5) days after the Bank's written
demand for such payment. The Bank's demand shall be accompanied by an explanation of such imposition or charge
and acalculation in reasonable detail of the additional amounts payable by the Borrower, which explanation and
calculations shali be conclusive in the absence of manifest error.

Expenses. To the extent not prohibited by applicable Legal Requirements and whether or not the transactions
contemplated by this agreement are consummated, the Borrower is liable to the Bank and agrees to pay on demand
all reasonable costs and expenses of every kind incurred (or charged by internal allocation) in connection with the
negotiation, preparation, execution, filing, recording. amendment, modification, supplementing and waiver of this
agreement and the Related Documents, the making, servicing and collection of the Credit Facility and the realization
on any Collateral and any other amounts owed under this agreement or the Related Documents, including without
limitation reasonable attomeys' fees and court costs. These costs and expenses include without limitation any costs or
expenses incurred by the Bank in any bankruptcy, reorganization, insolvency or other similar proceeding involving
any Obligor, Pledgor, or Property of any Obligor, Pledgor, or Collateral. The obligations of the Borrower under this
section shall survive the termination of this agreement.

If any action or proceeding is commenced that would materially affect the Bank's interest in the Collateral. if the
Borrower fails to comply with any provision of this agreement, or if the Borrower or any third party fails to comply
with any provision of the Related Documents, including but not limited to failure to discharge or pay when due any
amounts the Borrower or such third party is required to discharge or pay under this agreement or any of the Related
Documents, the Bank on the Borrower's or such third party's behalf may (but shall not be obligated to) take any
action that the Bank deems appropriate, including but not limited to discharging or paying all taxes, liens. security
interests, encumbrances and other claims. at any time levied or placed on any Collateral and paying all costs for
insuring, maintaining and preserving any Collateral. Any amounts disbursed or advanced by the Bank related to the
foregoing (including without limitation reasonable attorneys” fees) shall become additional Liabilities and shall bear
interest at the highest rate permitted under any of the instruments evidencing any of the Credit Facilities and, at the
Bank’s option, shall (a) be immediately due and payable upon notice from the Bank to the Borrower, or (b) be added
to the balance of any of the instruments evidencing any of the Credit Facilities and be apportioned among and be
payable with any installment payments to become due during either, at the Bank's option (i) the term of any
applicable insurance policy. (ii) the remaining term of such instrument, or (iii) be treated as a balloon payment which
will be due and payable et such instrument's maturity.

Reinstatement. The Borrower agrees that to the extent any payment or transfer is received by the Bank in
connection with the Liabilitics. and -all-or any part of the payment or transfer is subsequently invalidated, declared to
be fraudulent or preferential, set aside or required to be repaid or transferred by the Bank or paid or transferred over
to atrustee. receiver or any other entity, whether under any proceeding or otherwise (any of those payments or
transfers is hereinafter referred to as a “Preferential Payment”), then this agreement and the Note shall continue to
be effective or shall be reinstated, as the case may be. even if all those Liabilities have been paid in full and whether
or not the Bank is in possession of the Note and whether any of the Note has been marked, paid. released or
cancelled, or returned to the Borrower and, to the extent of the payment, repayment or other transfer by the Bank, the
Liabilities or part intended to be satisfied by the Preferential Payment shall be revived and continued in full force and
effect as if the Preferential Payment had not been made. The obligations of the Borrower under this section shall
survive the termination of this agreement.

Assignments. The Borrower agrees that the Bank and its Affiliates may at any time work together and share any
information about the Borrower and its Affiliates and their relationships with the Bank or any of its Affiliates or their
successors, with and among the Bank or any of its Affiliates or their successors. or any purchaser or potential
purchaser of any of the Note or the other Liabilities. or any representative of any of the parties described in this
sentence. The Borrower agrees that the Bank may at any time sell, assign or transfer one or more interests or
participations in all or any part of its rights and obligations in the Note to one or more purchasers whether or not

related to the Bank.

10 113141020390
Case 18-34214-bjh11 Doc 52 Filed 04/09/19 Entered 04/09/19 16:49:14 Page 32 of 43

BBHD

8.16

8.17

8.18

8.19

8.20

Waivers. To the maximum extent not prohibited by applicable Legal Requirements, each Obliger waives (a) any
right to receive notice of the following matters before the Bank enforces any of its rights: (i) any demand, diligence,
presentment, dishonor and protest, or (ii) any action that the Bank takes regarding any Person, any Collateral, or any
of the Liabilities, that it might be entitled to by law or under any other agreement; (b} any right to require the Bank to
proceed against the Borrower, any other Obligor or any Collateral, or pursue any remedy in the Bank's power to
pursue; (c) any defense based on any claim that any Obligor’s obligations exceed or are more burdensome than those
ofthe Borrower; (d) the benefit of any statute of limitations affecting liability of any Obligor or the enforcement
hereof: (e) any defense arising by reason of any disability or other defense of the Borrower or by reason of the
cessation from any cause whatsoever (other than payment in full} of the obligation of the Borrower for the
Liabilities: and (f) any defense based on or arising out of any defense that the Borrower may have to the payment or
performance of the Liabilities or any portion thereof. Each Obligor consents to any extension or postponement of
time of its payment without limit as to the number or period, to any substitution, exchange or release of all or any
part of any Collateral. to the addition of any other party, and to the release or discharge of, or suspension of any
rights and remedies against, any Obligor. The Bank may waive or delay enforcing any of its rights without losing
them. Any waiver affects only the specific terms and time period stated in the waiver. No modification or waiver of
any provision of the Note is effective unless it is in writing and signed by the Person against whom it is being
enforced. To the extent not prohibited by any Legal Requirement, each Obligor waives (a) all of its rights under Rule
31, Texas Rules of Civil Procedure, Chapter 43 of the Texas Civil Practice and Remedies Code, and Section 17.00]
of the Texas Civil Practice and Remedies Code: (b) to the extent it is subject to the Texas Revised Partnership Act
{("TRPA") or Section 152.306 of the Texas Business Organizations Code ("BOC"), compliance by the Bank with
Section 3.05(d) of TRPA and Section 152.306(b) of BOC; and (c} if the Liabilities are secured by an interest in real
Property, all of its rights under Sections 51.003, 51.004, and 51.005 of the Texas Property Code (as amended from
time to time).

Rights of Subrogation. Each Obligor waives and agrees not to enforce any rights of subrogation, contribution or
indemnification that it may have against any other Obligor, or any Collateral, until each Obligor has fully performed
all their obligations to the Bank. even if those obligations are not evidenced by the Note.

Creditors Proceedings. In any action or proceeding involving any state corporate law. or any state, federal or
foreign bankruptcy, insolvency. reorganization or other Legal Requirement affecting the rights of creditors generally.
if the obligations of a Borrower under this agreement would otherwise be held or determined to be avoidable. invalid
or unenforceable on account of the amount of such Borrower's liability under this agreement, then, notwithstanding
any other provision of this agreement to the contrary, the amount of such liability shall, without any further action by
such Borrower or the Bank, be automatically limited and reduced to the highest amount that is valid and enforceable
as determined in such action or proceeding.

Time is of the Essence. Time is of the essence under this agreement and in the performance of every term, covenant
and obligation contained herein,

Confidentiality. The Bank agrecs that it will treat information provided by the Borrower or its representatives to the
Bank (the "Information") as confidential: provided, however, that the Bank may disclose the Information (a) to its
Affiliates and its and its Affiliates" directors. employees, officers, auditors, consultants, agents, counsel and advisors
(such Affiliates and such Persons collectively. "Representatives”), it being understood that its Representatives shall
be informed by the Bank of the confidential nature of such Information and be instructed to comply with the terms of
this section to the same extent as is required of the Bank hereunder; (b) in response to a subpoena or other legal
process, or as may otherwise be required by law. order or regulation, or upon the request or demand of any
governmental! or regulatory agency or authority having jurisdiction over the Bank or its Representatives or to defend
or prosecute a claim brought against or by the Bank and/or ils Representatives: (c) to actual and prospective

assignees. actual and prospective participants, and actual and prospective swap counterparties, provided that all such
participants, assignees or swap counterparties execute an agreement with the Bank containing provisions
substantially the same as those contained in this section: (d) to holders of Equity Interests in the Borrower, other than
holders of any Equity Interest in a publicly traded company; (¢) to any Obligor: and (f} with the Borrower's consent.
The restrictions contained in this section shall not apply to Information which (a) is or becomes generally available
to the public other than as a result of a disclosure by the Bank or its Representatives in breach of this section, or (b)
becomes available to the Bank or its Representatives from a source, other than the Borrower or one of its agents,
who is not known to the Bank or its Representatives to be bound by any obligations of confidentiality to the
Borrower, or (c) was known to the Bank or its Representatives prior to its disclosure to the Bank or its
Representatives by the Borrower or one of its agents or was independently developed by the Bank or its
Representatives, or (d) was or is, after the date hereof. disclosed (or required to be disclosed) by the Borrower to the
Bank or any of its Representatives under or in connection with any existing financing relationship between the
Borrower and the Bank or any of its Representatives, the disclosure of which shall be governed by the agreements

tl 113141020390
Case 18-34214-bjh11 Doc 52 Filed 04/09/19 Entered 04/09/19 16:49:14 Page 33 of 43

executed in connection with such financing relationship. Any Person required to maintain the confidentiality of the
Information as provided in this section shall be considered to have complied with its obligation to do so ifsuch
Person has exercised the same degree of care to maintain the confidentiality of such Information as such Person
would accord to its own confidential information.

USA PATRIOT ACT NOTIFICATION. The following notification is provided to the Borrower pursuant to Section 326 of

the USA Patriot Act of 2001, 31 U.S.C. Section 53 18:

IMPORTANT INFORMATION ABOUT PROCEDURES FOR OPENING A NEW ACCOUNT. To help the government
fight the funding of terrorism and money laundering activities, Federal law requires all financial institutions to obtain. verify,

and record information that identifies each Person that opens an account, including any deposit account, treasury management

account, loan, other extension of credit, or other financial services product. What this means for the Borrower: When the
Borrower opens an account, if it is an individual the Bank will ask for its name, taxpayer identification number, residential
address, date of birth, and other information that will allow the Bank to identify it, and, if it is not an individual the Bank will
ask for its name. taxpayer identification number. business address, and other information that will allow the Bank to identify
it. The Bank may also ask, ifthe Borrower is an individual, to see its driver's license or other identifying documents, and if it
is not an individual. to see its Organizational Documents or other identifying documents.

WAIVER OF SPECIAL DAMAGES. THE BORROWER WAIVES, TO THE MAXIMUM EXTENT NOT PROHIBITED

BY LAW, ANY RIGHT THE UNDERSIGNED MAY HAVE TO CLAIM OR RECOVER FROM THE BANK IN ANY
LEGAL ACTION OR PROCEEDING ANY SPECIAL, EXEMPLARY. PUNITIVE OR CONSEQUENTIAL DAMAGES.

|The remainder of the page is intentionally lefi blank.}

BBHD 12 113141020390
Case 18-34214-bjh11 Doc 52 Filed 04/09/19 Entered 04/09/19 16:49:14 Page 34 of 43

11. JURY WAIVER. TO THE MAXIMUM. EXTENT NOT PROHIBITED BY APPLICABLE LAW, THE BORROWER
AND THE BANK (BY ITS ACCEPTANCE HEREOF) HEREBY VOLUNTARILY, KNOWINGLY, IRREVOCABLY
AND UNCONDITIONALLY WAIVE ANY RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE
(WHETHER BASED ON CONTRACT, TORT, OR OTHERWISE) BETWEEN THE BORROWER AND THE BANK
ARISING OUT OF OR IN ANY WAY RELATED TO THIS AGREEMENT OR THE OTHER RELATED DOCUMENTS.
THIS PROVISION IS A MATERIAL INDUCEMENT TO THE BANK TO PROVIDE THE FINANCING DESCRIBED

HEREIN.

THIS AGREEMENT AND THE OTHER WRITTEN RELATED DOCUMENTS REPRESENT THE FINAL
AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.

THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

 

Address(es} for Notices: Borrower:
Address: 1400 E Jefferson Blvd Noble Rey Brewing Com we
Dallas, TX 75203 Wy :
By: Lf Sip “A
Christ er'Rigoulot Manager
Printed Name Fille

 

Date Signed: fo [ i / ZOolF

 

 

 

Address for Notices: Bank:
8111 Preston Rd. JPMorgan Chase Bank, N.A.
Dailas, TX 75225
Attn: Business Banking By:
73
Joe Wivers PvP
Printed Name Vv é Title

Date Signed: ie | I Izow

e::..

BBHD 13 113141020390
Case 18-34214-bjh11 Doc 52 ed 04/09/19 16:49:14 Page 35 of 43

  

C HAS E ey Continuing Security Agreement

Dated as of September 30, 2014

Grant of Security Interest. Noble Rey Brewing Company, LLC (whether one or more, the “Borrower”. individually and
collectively if more than one) grants to }PMorgan Chase Bank, N.A., whose address is 8111 Preston Rd., Dallas, TX 75225 (together
with its successors and assigns, the "Bank") a continuing security interest in, pledges and assigns to the Bank all of the Collateral (as
hereinafter defined) owned by the Borrower, all of the collateral in which the Borrower has rights or power to transfer rights and all
Collateral in which the Borrower later acquires ownership, other rights or rights or power to transfer rights to secure the payment and

performance of the Liabilities.

"Liabilities" means all obligations, indebtedness and liabilities of the Borrower whether individual, joint and several, absolute or
contingent, direct or indirect. liquidated or unliquidated, now or hereafter existing in favor of the Bank, including without limitation,
all liabilities, all interest, costs and fees arising under or from any note, open account, overdraft, letter of credit application,
endorsement, surety agreement, guaranty, credit card, lease, Rate Management Transaction, acceptance, foreign exchange contract or
depository service contract, whether payable to the Bank or to a third party and subsequently acquired by the Bank, any monetary
obligations (including interest) incurred or accrued during the pendency of any bankruptcy, insolvency. receivership or other similar
proceedings, regardless of whether allowed or allowable in such proceeding, and all renewals, extensions, modifications,
consolidations, rearrangements, restatements, replacements or substitutions of any of the foregoing. "Rate Management Transaction"
means any transaction (including an agreement with respect thereto) that is a rate swap, basis swap, forward rate transaction,
commodity swap, commodity option, equity or equity index swap, equity or equity index option. bond option. interest rate option,
foreign exchange transaction. cap transaction, floor transaction, collar transaction, forward transaction, currency swap transaction,
cross-currency rate swap transaction, currency option, derivative transaction or any other similar transaction (including any option with
respect to any of these transactions) or any combination thereof, whether linked to one or more interest rates, foreign currencies,
commodity prices, equity prices or other financial measures. The Borrower and the Bank specifically contemplate that Liabilities
include indebtedness hereafter incurred by the Borrower to the Bank.

The term "Collateral" means all of the Borrower's “accounts”; “chattel paper": "equipment". including any documents and certificates
of title issued with respect to any of the equipment; “general intangibles" and any right to arefund of taxes paid at any time to any
governmental entity; "instruments"; "inventory", including any documents and certificates of title issued with respect to any of the
inventory; all as defined in the UCC, whether now owned or hereafter acquired, whether now existing or hereafter arising, and
wherever located. In addition. the term “Collateral” includes all "proceeds", "products" and "supporting obligations” (as such terms are
defined in the UCC) of the Collateral, including but not limited to all stock rights, subscription rights, dividends, stock dividends, stock
splits, or liquidating dividends. and all cash. accounts, chattel paper, “instruments,” “investment property.” “financial assets," and
"general intangibles” {as such terms are defined in the UCC) arising from the sale, rent, lease. casualty loss or other disposition of the
Collateral, and any Collateral returned to, repossessed by or stopped in transit by the Borrower, and all insurance claims relating to any
of the Collateral, The term "Collateral" further includes all of the Borrower's right. title and interest in and to all books, records and
data relating to the Collateral, regardless of the form of media containing such information or data, and al! software necessary or
desirable to use any of the Collateral or to access, retrieve. or process any of such information or data. Where the Collateral is in the
possession of the Bank or the Bank's agent, the Borrower agrees to deliver to the Bank any property that represents an increase in the

Collateral or profits or proceeds of the Collateral.
The term "UCC" means the Uniform Commercial Code of Texas, as in effect from time to time.

Representations, Warranties and Covenants. The Borrower represents, warrants, and covenants to the Bank that each of the following

is true and will remain true until termination of this agreement and payment in full of all Liabilities and agrees with the Bank that:

|. Atits own expense, it shall maintain comprehensive casualty insurance on the Collateral against such risks, in such amounts. with
such deductibles and with such companies as may be satisfactory to the Bank. Each insurance policy on the Collateral shall
contain a lender's loss payable endorsement satisfactory to the Bank and a prohibition against cancellation or amendment of the
policy or removal of the Bank as loss payee without at least thirty (30) days’ prior written notice to the Bank. In all events. the
amounts of such insurance coverages on the Collateral shall be in such minimum amounts that the Borrower will not be deemed a
co-insurer. The policies onthe Collateral, or certificates evidencing them. shall, ifthe Bank so requests, be deposited with the

Bank.
2. Itshall permit the Bank, at the Borrowers expense, to inspect and examine the Collateral and to check and test the same as to

quality, quantity, value. and condition.
3. It shall maintain the Collateral in good repair; use the Collateral in accordance with law and in compliance with any policy of

insurance thereon; and exhibit the Collateral to the Bank on demand.
BBHD 113141020390
Case 18-34214-bjh11 Doc 52 Filed 04/09/19 Entered 04/09/19 16:49:14 Page 36 of 43

4. Until the Bank gives notice to the Barsower to the contrary or until the Borrower is in default, it may use the funds collected in its
business, Upon notice from the Bank or upon default, the Borrower agrees that all sums of money it receives on account of or in
payment or settlement of the accounts, chattel paper, certificated securities, negotiable certificates of deposit, documents. general
intangibles and instruments shall be held by it as trustee for the Bank without commingling with any of the Borrower's other funds,
and shall immediately be delivered to the Bank with endorsement to the Bank's order of any check or similar instrument. It is
agreed that, at any time the Bank so elects, the Bank shall be entitled, in its own name or in the name of the Borrower or
otherwise, but at the expense and cost of the Borrower, to collect, demand, receive, sue for or compromise any and al] accounts,
chattel paper. certificated securities, negotiable certificates of deposit, documents, general intangibles, and instruments, and to
give good and sufficient releases, to endorse any checks, drafts or other orders for the payment of money payable to the Borrower
and, in the Bank's discretion, to file any claims or take any action or proceeding. which the Bank may deem necessary or advisable.
It is expressly understood and agreed, however, that the Bank shall not be required or obligated in any manner to make any
demand or to make any inquiry as to the nature or sufficiency of any payment received by it or to present or file any claim or take
any other action to collect or enforce the payment of any amounts which may have been assigned to the Bank or to which the Bank
may be entitled at any time or times. All notices required in this paragraph will be immediately effective when sent. Such notices
need not de given prior to the Bank's taking action. The Borrower irrevocably appoints the Bank or the Bank's designee as the
Borrower's attomey-in-fact to do all things with reference to the Collateral as provided for in this agreement including without
limitation (1) to sign the Borrower's name on any invoice or bill of lading relating to any Collateral, on assignments and
verifications of account and on notices to the Borrower's customers, and (2) to do all things necessary to carry out this agreement
or to perform any of the Borrower's obligations under this agreement, (3) to notify the post office authorities to change the
Borrower's mailing address to one designated by the Bank, and (4) to receive, open and dispose of mail addressed to the
Borrower. The Borrower ratifies and approves all acts of the Bank as attomney-in-fact. This power of attomey appointment is
irrevocable, coupled with an interest, and shall survive the death or disability of Borrower. The Bank shall not be liable for any act
or omission, nor any error of judgment or mistake of fact or law, but only for its gross negligence or willful misconduct. This
power being coupled with an interest is irrevocable until all of the Liabilities have been fully satisfied. Immediately upon its
receipt of any Collateral evidenced by an agreement, "instrument." “chattel paper.” certificated “security” or "document" (as such
terms are defined in the UCC) (collectively, "Special Collateral"), it shall mark the Special Collateral to show that it is subject to
the Bank's security interest, pledge and assignment and shall deliver the original to the Bank together with appropriate
endorsements and other specific evidence of assignment or transfer in form and substance satisfactory to the Bank.

5. it will not, sell, lease, license or offer to sell, lease, license, grant as security to anyone other than the Bank, or otherwise transfer
the Collateral or any rights in or to the Collateral. without the written consent of the Bank, except for the sale of inventory in the
ordinary course of business; or change the location of the Collateral from the locations of the Collateral disclosed to the Bank,
without providing at least ten (10) days’ prior written notice to the Bank.

6. No financing statement or similar record covering all or any part of the Collateral or any proceeds is on file in any public office.
unless the Bank has approved that filing.

7, When the Collateral is located at, used in or attached to a facility leased by the Borrower, the Borrower will, at the request of the
Bank. obtain from the lessor a consent to the granting of this security interest and a release or subordination of the lessor’s interest
in any of the Collateral, in form and substance satisfactory to the Bank.

Remedies Regarding Collateral. The Bank shall have the right to require the Borrower to assemble the Collateral and make it
available to the Bank at a place to be designated by the Bank which is reasonably convenient to both parties. the right to take
possession of the Collateral with or without demand and with or without process of law, and the right to sell and dispose of it and
distribute the proceeds according to -law.-The. Borrower agrees that upon.default. the Bank may dispose of any of the Collateral in its
then present condition, that the Bank has no duty to repair or clean the Collateral prior to sale, and that the disposat of the Collateral in
its present condition or without repair or clean-up shall not affect the commercial reasonableness of such sale or disposition. The
Bank's compliance with any applicable state or federal law requirements in connection with the disposition of the Collateral will not
adversely affect the commercial reasonableness of any sale of the Collateral. The Bank may disclaim warranties of title, possession,
quiet enjoyment, and the like, and the Borrower agrees that any such action shall not affect the commercial reasonableness of the sale.
In connection with the right of the Bank to take possession of the Collateral, the Bank may take possession of any other items of
property in or on the Collateral at the time of taking possession, and hold them for the Borrower without liability on the part of the
Bank. The Borrower expressly agrees that the Bank may enter upon the premises where the Collateral is believed to be located without
any obligation of payment to the Borrower, and that the Bank may, without cost, use any and all of the Borrower's “equipment” (as
defined in the UCC) in the manufacturing or processing of any “inventory" (as defined in the UCC) or in growing, raising, cultivating,
caring for, harvesting, loading and transporting of any of the Collateral that constitutes “farm products” (as defined in the UCC). If
there is any statutory requirement for notice, that requirement shall be met ifthe Bank sends notice to the Borrower at least ten (10)
days prior to the date of sale, disposition or other event giving rise to the required notice, and such notice shall be deemed
commercially reasonable, Without limiting any other remedy, the Borrower is liable for any deficiency remaining after disposition of
the Collateral. The Bank is authorized to cause all or any part of the Collateral to be transferred to or registered in its name or in the
name of any other person or business entily, with or without designating the capacity of that nominee. At its option the Bank may, but
shall be under no duty or obligation to, discharge taxes, liens, security interests or other encumbrances at any time levied or placed on
the Collateral. pay for insurance on the Collateral, and pay for the maintenance and preservation of the Collateral, and the Borrower

BBHD 2 113141020390
Case 18-34214-bjh11 Doc 52 Filed 04/09/19 Entered 04/09/19 16:49:14 Page 37 of 43

agrees to reimburse the Bank on demand for any such payment made or expense incurred by the Bank with interest at the highest rate
at which interest may accrue under any of the instruments evidencing the Liabilities. The Borrower authorizes the Bank to endorse on
the Borrower's behalf and to negotiate drafts reflecting proceeds of insurance of the Collateral, provided that the Bank shall remit to
the Borrower such surplus, if any, as remains after the proceeds have been applied. at the Bank's option, to the satisfaction of ail of the
Liabilities (in such order of application as the Bank may elect) or to the establishment of a cash collateral account for the Liabilities.
The Bank shall have the right now, and at any time in the future.in its sole and absolute discretion, without notice to the Borrower to
(a) prepare, file and sign the Borrower's name on any proof of claim in bankruptcy or similar document against any owner of the
Collateral and (b) prepare, file and sign the Borrower's name on any notice. of lien, assignment or satisfaction of lien or similar
decument in connection with the Collateral.

Applicable Law For SBA Loans. One or more loans secured by this agreement was made under a United States Small Business
Administration (“SBA"} nationwide program which uses tax dollars to assist small business owners (“SBA Loan”). If the United States
is seeking to enforce this agreement with respect to an SBA Loan, then under SBA regulations: (a) When SBA is the holder of the
underlying promissory note, this agreement and all documents evidencing or securing the SBA Loan, to the extent they relate to an
SBA Loan, will be interpreted and enforced under federal law; and (b) Bank or SBA may use jocal or state procedures for purposes
such as filing papers, recording documents, giving notice, foreclosing liens, and other purposes. By using these procedures, SBA does
not waive any federal immunity from local or state control, penalty, tax or liability. The Borrower and any guarantor of an SBA Loan
may not claim or assert against SBA any local or state law to deny any obligation of Borrower, or defeat any claim of SBA with
respect to an SBA Loan or preempt federal law. Nothing contained herein shall impact the governing law of this agreement with
respect to any Liabilities secured hereby other than Liabilities arising out of an SBA Loan.

[The remainder of the page is intentionally left blank.]

BBHD 3 113141020390
Case 18-34214-bjh11 Doc 52 Filed 04/09/19 Entered 04/09/19 16:49:14 Page 38 of 43

Miscellaneous. A carbon, photographic or other reproduction of this agreement is sufficient as, and can be filed as, a financing
statement or similar record. The Borrower authorizes the Bank to file one or more financing statements or similar records covering the
Collateral or such lesser amount of assets as the Bank may determine,. or the Bank may. at its option, file financing statements or
similar records containing any collateral description which reasonably describes the Collateral, and the Borrower will pay the cost of
filing them in all public offices where filing is deemed by the Bank to be necessary or desirable. In addition, the Borrower shall
execute and deliver, or cause to be executed and delivered, such other documents as the Bank may from time to time request to perfect
or to further evidence the pledge, security interest and assignment created in the Collateral by this agreement. If any provision of this
agreement cannot be enforced. the remaining portions of this agreement shall continue in effect. All rights of the Bank benefit the Bank's
successors and assigns: and all obligations of the Borrower bind the Borrower's heirs, executors, administrators, successors and assigns. If
more than one person or entity signs as the Borrower, their obligations are joint and several and each agreement, representation, warranty
and covenant shall be individual, joint and several and the "Collateral" includes any property that is owned by any Borrower individually
or jointly with any other. This agreement is in addition to and not in substitution or replacement of any other security agreement
executed by the Borrower in favor of the Bank, and the Bank's rights under this agreement and any such other security agreement are
cumulative. The provisions of this agreement are severable. and if any one or more of the provisions of this agreement are held to be
invalid, illegal or unenforceable in any jurisdiction, the validity, legality and enforceability of the remaining provisions shail not in any
way be affected or impaired; and the invalidity, illegality or unenforceability in one jurisdiction shall not affect the validity, legality or
enforceability of such provision(s) in any other jurisdiction. Time is of the essence under this agreement and in the performance of
every term, covenant and obligation contained herein.

THIS AGREEMENT REPRESENTS THE FINAL AGREEMENT OF THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF

THE PARTIES.
THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

  

 

 

Borrower:
Address: 1400 E Jefferson Blvd Noble Rey Brewing Company. LLC”.
Dallas, TX 75203 ) 3
By: aa Va
7 é
chigepher Rigoulot Manager
Printed Name Title

Date Signed: fof f / Zoli

The Bank is executing this agreement for the purpose of acknowledging and agreeing to the notice given under $26.02 of the Texas
Business and Commerce Code and the Bank's failure to execute or authenticate this agreement will not invalidate this agreement.

Bank:

 

Printed Name {J Title

BBHD 4 113141020390
Case 18-34214-bjh11 Doc 52 Filed 04/09/19 Entered 04/09/19 16:49:14 Page 39 of 43

 

 

PROMISSORY NOTE
Borrower:  Woble Mey Grawing Company. LLC Lender: JPMorgan Chess Bank, NA
2036 Ferringtan Street Acetn Downtown Sixth Steaet LPO
Oates, TX 76207 221 Wert Slath Stresi

Aywtn, TX 78701

Date of Note: January 22, 2016

Principal Amount: $200,000.06

 

 

 

PROMISE TO PAY. Noble Rey Brewing Company, LLC [’Borrower"! promises to pay to JPMorgan Chese Benk, NA (“Lender”), or order, in
levhl money ofthe United Stotes of Amr the prinzipad emount of Two Hundred Thousand & 00/100 Ositors (8200.00 00} or 26 much as
ay be fing, together with ty don the id ig } bal, of each ad chell be calculated from the
date of each ath until rapey of each ad or rity, whichever test.

 

PAYMENT, Borrower will pay this iean in d with the fallawing payment echedule:
Peyments of uccrusd interest or 7100.00, whichever ls greater. but not to exceed the then outstanding balance of thia Nate, shall be
Per raernay, Degening. on Febresy.5, 2016, end on the seme calendar day monthly therentter unt the Finel Avaieb&ity Date. The

tere: “Final AvallabOiry Date’ az used in this Note means the earfer of II} 21 months from the date of this Note. or (10 the date ol Lender's

note ta Berrower of the Final Avedabilty Data, whieh netice shall be elective ne of the date thereof and shail ba deposited on the cate
eet forth in euch notion In the United States moti, frst clees posted prepeld, addressed to Borrower, Until the suriter of the Final Availabilty
Date of the of weny ch may b pay down and reborrow under thie Note. As of the Final Avattability Date. no
fosther edvonces under this fine of credit will ba avaliable, Theresiter, 47 monthly pryments shell be due with each payment equal to the
Qrester emount of (1) ¢250.00, of (2) the aggregate sum of {2] accrued interact, ples (by 1/9th of the unpaid principal balance immediately
Retewsing desis! Avalalitly Date: itis cosh payment os be ie en:she saree eslendet diy Ss payments sere due prior to the Final
Avalebiity Data. A fina? peyment shall be dus and payable on the seme celendar dey In the 48:h mareh following the Final Avaliatllty
Oeste in the amount of the ovtanding principal belence of thie Note,

Payments and any gather credits shell be efocated emong principal, terest and leas ‘at the discretion of Lender untess otherwise required by

epplcable law, interest on this Wate le computed on a 368/380 besls; that is, by epptying the ratio of the Intereut rate ovat © year of 360 days,

tultiptied by the outstanding principal helenae, multiplied by the agtuat number of doys the principe! balance fs oulstending, Botrower will psy

Lendwr =f Lender's art on faan tent te the Borrower, Lenders address shown In eny peyrnant coupson book

provided to the Borrower, or at such otha: place #8 Lender may designate in writing.

VAPIJASLE INTEREST RATE. The interest rate on this Note ia subject tn change from time te time based on changes in an index which is the
Prima Rata {the “index*), "Prime Rare” hall mean the rate announced fiom ume to time by Lendar ss its prime rate {vebich rate mey not be the
lowest, bast of most favorable rate of interent which Lender may charge on loens ty its customers}. Eoch change in the rete to be charged on
this Note, will become effective without notice on the same dey aa the Index changes. The Interset rale to be applied prior ta maturity to the
unpald piincipe! balance af this Mote eill be oi m vnce at 4.500 Percentage paints over the Index, NOTICE: Under no circumstances wil the
interest rate on this Note be niore than the fate allowed by ap faw. For purp of this Note, the “maximum fate stowed by
applicable taw" means the greater of {A} the meatmum rate of interest Permitted ufider fedora) or other law apipbeable ta the indabtednass
avidenced by this Nate, or (B) the “Weekly Ceiling", aa of the date of this Note, 2s referted to in Chapter 303 of the Texas Finance Code

PREPAYMENT. Borrower may pay without fee all or a portion of the principnt owed h vet earlier than itis due. All prepayments
shall be applied to the indablednese in puch ofdet and manner as Lender may fram tims to dime daterming in ite sole discretion. Borrower
agrees not to send Lander payments marked “peid in full", “vethout recourse", of slmfae ‘angusge. tf Borrower sends euch « peyment, Lande:
may accept it without tesing “any of bender's fighes under this Note, and Sorrower will ramain obligated to pay any further amount owed ta
Lender. All cor luding any check or other payment instrument thet indicetes thet the
payment conatinutes “paymeni in ful" ot tha amount owed of that is tendered with other condrvons ov limitsilons of of full aatefaction of 2
Saputed emu must bs mobllad of delivered td; Business Banking Loe: Servicing Disputed Accounts Department, P.O. Box 6026 Chicago, I

 

LATA CHARGE. if a payment Is 10. dsys or more late, Borrower will be charged B.000% of the regularly echeduled payment of 625.00,
whichever ls. greater.
INTEREST AFTER DEFAULT. Upon the occurence of any Event of Oefaulr, including, but not timited bo, Hl) any material adverse change In the
business assets, affelee, prospects or Gnancis! condicon of Gorrowar of any guarantor, Gib fading to provide finencial statements, coples of
Fetlers! tex retums and other information ralatng to the finenciel condition, properties and affairs of the Borrower, eny guarantor or prantor, as
proviled for In this Nute end/or any Retated Document. or til) failure to pay upon inal matwrily, Lender may, wt tenders option and if permitted
by enplicab-e lew, ei add sny unpsid ecerved interest to principal end such aum will bear iniarant therefrom untd pald ai the rate provided in this
Note, including any incressed rate, and/or bj, incteata the interest rete on this Wotg by 3.000 percentage points ithe "Default Rate Margh+")
The Defoult Rate Margin shall otto eppty to each succeeding Interest tate chenge that would have epplad had there been no Event of Defaut.
However, in no event will the interest rate excead the meximum interest rete alowed under epplicetie low.
DEFAULT. Ench of the following shall constitute an event of.defau’s (Event af Defeult*i under this Nute:
Payment Oefauk. Borrower falls to meke any payment when due under this Note
Other Detsuite. Gorower fails to coniply vill or to parform any ather term. obtigation, covenant or- condition conininad in this Note or in
any of the Related Documents of 10 Sernpty with or to perform any term, abigetion, covensnit or condition contained in any other
aanhanats between Lender end
Transter of Aesete, Borrower lesces, sella, of arhanviae conveys. of agrees to lente, deli, of otherwise convey, « material part of its asrotn
of businass oulelte of the ordinary course of business.
Balautes with Respect to Third Pertles. Borrower fads to make any payment when due or falls to compe.y with or to perform ary term,
obkpation, covenant or candition contgined in any pgraemant belween any oiler person end Borrower.
Felse 5 ata, Ary ¥, rep alion of mada of tumished to Leider by Borrower or cn Borrower's behalf undar this
Note or the Related Ooc ts frise or misleading in any fiol retpect either pow of at the tia made or furnished or becomur false
or mistesiting #1 any time theresiter.
Judgments of Decrees. Que of more judgments or decreas shall be entered agenst the Borrower and sucti judgments or decrans shall not
have been vecuted, discharged, stayed or banded pending eppeat
Death or Insolvency. The dissolution of Gorrower [regardless of whaler eluciion to continue ls mode). any member withdraws from
Borrawer, of any other twrmination of Borrower's existence a8 & gemg business of the deaih of any member, the insolvency of Borrower,
the appointment of 4 recelver for any part of Borrower's property, any assignment for the benalit uf cradilors, any type of creditor workour,
of thé Commencement of any proceeding under any bankruptcy of Inecivency laws by or apaieat Gurrower
Crediter or F P a Cr i of foreck tepdevin, ¢ hment, levy, « jon, oF forfeiture
procesdings, whether by iudiclad ‘proceeding, cett-help, or any other method by ony creditor ot Borrower oF by any govemnruents agency
ageingt the Collateral or any other ssaete of Goerower, T)’s includes a porntshment of any of Borrower's accdynts, inckuling deposit
accounts, with Lender. However, this Evenr of Defeut ehall net apply Hf there ‘so good faith dispute by Borrower as to ihe validity pr
reasonableness of the claim which Is the bass of Ihe cradta of forfeiture proceeding and if Borrower gives Lender written notice of ihe
creditor or forfeiture procesding and deposits with Lender inonies or 3 surety bond for the creditor of fortaiiwe proceading. In en amount
determined by Lanrlgr, in its nolo discretion, a6 beng of adequate reserve or bond fer the el
Fathva to Comply with Laws. Borroyer fails to comply witr afl appticabl . thee, ofl and goverr | robes, regulation
and orders to which it fa subject of witlch are app: able to is business, property and aszets.
Advasag Change, A materiel advarsa change occurs in Borrower’s finsacial condition, af Londor believes the prospect of paymant or
parformance at this Nols Is finpaled
Evente Affecting Guarantors, Any of the preceding Events of Default occurs with respect lo eny guarantor of the Indebtedness os if tha
word *guarentor” were substituted for the word “Surruwur’ In such Event of Deteult, or any guarantor dies of bacames incompeten, or
tevokes or dieputes the validity of, of llauiity under, any guaranty,
Events Atfecdng Grantor, Ary of the preceding Events of Default oceuzs whith respect la any grantor, pladger or obligor of the
Indebtedness as if “grantor”, “pledgos* of “gtllpor” were subatiyted for tha word “Bostowar* in cuch Evers of Default, of any grantor,
pledgor, a obligor dies or hecomes Incompetent of revukes of ditpytes the validity of, at Habikty inter, any Related Document of
agreament.
Case 18-34214-bjh11 Doc 52 Filed 04/09/19 Entered 04/09/19 16:49:14 Page 40 of 43

PROMISSORY NOTE
(Continued) Page 2

Ineseurtty.. Lender in good iaith bellevan tiself Insecure,
LENDER'S RIGHTS, Upon rhe occurrence of any Evani of Datewt, Lender may daciare the anna ungeid princigel belence on this Note and the
Webieiness and ell accrued unpaed interest inmed-ately due, without notice [except that in the case of any Evant of Oefauit of the type
dascribed In the DEFAULT - insolvency section herein, such acceleration ehel be automatic and not at Lender's onion, and then Borrower will
pey thet amount. Addidonady, upon the occurrence of any Event of Defevit and und the entire unneld prncipal balonce on thie Note ond the
Indebtedsess is pait in fu’. without notice or demand end withoul walying any other right or ramedy, Lander may, at Lendar's option, alect to
impose mecreeses 'n the interest rate pursuant to end as eet forth in the section of this Note captioned “INTEREST AFTER DEFAULT’ and, if
included inthis Note, tha saction captioned "PERFORMANCE BASED AATE CHANGES. Borrower shall be livble for any deficency temulning
after daposltian of sny colletere! which Lender may choose to reatize upon,
ATTORNEY S' FEES: EXPENSES. Lander may hire an ettarnsy to help collect this Note f Burrawer does not pay, and Barrower wil pay Lander’s
reseonatle aitomeys’ fees. Borcwer aiso wil pey Lender all other amounts Lender sctuslly incurs ay cout conte. iswiul fees for fing,
tecording, teleasing to any public ofhce any insuument xecuting this Note: tha rausonable cost actually expended for repossessing, storing,
preparing for sale, and selling eny security: and teas for noting @ lien on or transferring @ certificate of tide to any motor vehicle offered as
security for this Note, o¢ preeniums or identilable charges received in connection with the sale of ewihurlead insurance.
WHEN FEDERAL LAW APPLIES. ‘hen SBA JE the holder, this Note wil be ieee le end eniorced ¢ndet federal taw, eluding SBA
fquiations. Lender of SBA may use state of local Procedures for fittng popera, tecording decumants, giving notices, foreclosing Bens, end other
pupae By using auch procedures, SBA does not waive any federal immunity trom state or local central, penelty, tex, or “abilty, As to this
Hs Borrowar may ryt claim or sasert egeinst SBA ony focal of alate law to deny any obligation, defeat any claim of SEA, of prasmpt federal

v¥ .

DISHONORED CHECK CHARGE. Borrower wl psy 2 processing fee of $25.00 if amy check given by Borrower to Lender og a» paymane on ihe
ipen le dishonored,
RIGHT OF SETORP. Borrower prents to Lender a securlly bulerent [ss, os walt ase right al catoft agamet, and hereby sesigns, conveys, delivers,
pladges ond transfers 10 Lender, as ity for repay of the & oo! ‘6 Might, tite and interes! in end to sf Borrower's
accounts twhether checking, ssvings, oF some other account) with Lender or any subsidiary or affitate of UPMorgen Chase & Co. fench
hereinattet referred to an 0 “Lender Aihliate"| and ell other obligations a1 any ime owing by Lender or any Lender Affiliate to Borrower. This
includes a6 eccounts Borrower hoids jointly with someone alse aed afl accounts Borrower moy open in the future. However, this dows nol
incheda any IAA of Keogh eccounts, or any truet accounts for which the grant of o security Interest would be prohublied by law Barrowsr
Sutherizes Lender, without prior notes to Borrower and ireapective of {ij whather or not Lender has made any demardd wider this Mote or the
Related Documents of Hit whether euch indebtedness f¢ contingent, matured or unmarured, to Ube axtent parnitied by law, te collect charge
and/or seteft sil sums owing on the indebtedness agenst any and eff such sccounts and oihar obkigadons, end, at Lendar's option, tc
administratively treere or direct a Lender Aliiiate to sdminiswatively freete #1 yuch secounts end other ooligavions to allow Lender to protect
Lender's security interest. collection, chorge and zetoft rights provided in this paragraph.
Donne Borrower wcknowledges this Note is secured by security interest in ond ben upon all colateral desorbed in pny Related

uMnert,
UNE OF CREDIT. This Note evidences s revolving line of credit. The unpeid principal bolonce of thls Note shell mcrates and decrease with each
new advance and payment hereundar. as the cove moey be. Subject to thé tats befeo!. Borrower may borrow, repay and reborrow hereundar
Advances under this Note, os well ax drecnone for peyroent fram & t may be requested oraty of in writing by Gorawer or by
an.quthorlted parson. Lender may, but need not, require that ofl ofa) requests be confirmed in wilting. Borrower egress to be Hable for ol sums
either: (Al advenced in sccordance with the inelructons of an authorized person of (B) credited to any of Borrower's occovnts with Lender
Lander wl have eo obligation to advance funds uncer this Note ih tA: Borrower or any guarantor is 'n defuult under the terms of this Note or
ony agreement that Surrower of any guarentot hes with Lender, Including any ep) it made jon wiih the signing of this Now; (Gl
Borrower of any guarantor ceates dong putinass of is imolvent: ic) any quaranior seeks, claims or otherwise attenipts to limit, modity or
favoka such gubrentor’s guatentee of this Nols or eny other loan with Lender; (D) Sorrower hae applied turds provided purauont to thie Note
for pauposes other then those authorized by Lander: or {E) Lendar in goad faith believes itself insecure. Thie revolving lina of credit ehall net be
subject to Sac. 346 of the Texas Flnance Code.
CREDIT ADVANCES. Borrower may obtain credit advances sndet ine Note, in amounts of not fess then One Hundred Dollars 16100.00},
PurcuEnt to the following methods of advancement, which mey he avatavle from time tp thn:

Gredit Line Checks. Writing « preprinted “Credit Line Chack" chet Lender. will supply to Gorrawer.

Teleph Requ Ri po credil advence trom this Note oy telepions Except for lons coverert by the fadetal El

Fund Transiaze Act and an otherwise agreed in your deposi seco. nt ag hk fedgen end that Lendar

dost nol accept responsiblity for tha authenticity of calephone Instructions and thet Lender will not ba Table for any ) lose. expenre,

or cost erleing out af any telephone request, lnchatlng any fraudulent or uneuthovized telephone request, when scting upon such

Instructions baleved to be genulns.

Requests in Person. Reguasiing an advance in parcan ut any of Lender's autharized locatlens.

Bank Cand Achess, Using any ipeciatly issued “bank card" th renaiva & cash edtvance of io make purchases.

On-Line Access. Raquesting an advance through the internet of other electronic transier communication medium.

CREDIT HOLDS. Notwithstanding arvything to the contrary wi this Nowe, Lender may apply all payments and credits in accordance with the
standard operating procedures of Lender and with the Tequirements at tpplicalty low. For baling and Interest accrual purposes, credit fur the
payment Is giver: on tha Quainese Ody the p fe or ¢ and p f to The Navarthetess, afar processing Lencar may siact to
verify the receipt of good funds or otherwise elect to piace a “credit hold” on such parents before relessing any payroent amount as available
credit for additional advances on the jina of credit.
Loniier makes the follawing ling of cradit payments availble for readvence the next Business Oey after processing: (ab electranic payments, fh)
Paymenis made on Chate.com, and ic) payments made at any branch offica of Lender if mare Ut by chack dravey upan # depoadt eccount with
Lender oF i} in cash, Lender currsc:ly places » credit hold on moat other payments for a perod of saved days commencing on the Business Day
the payment is processed; provided that when the day following the seventh day of tha cradit hold period fa not « Business Day, then the
Payment emaunt wil not be available for addhional advances untd the next Business Day
Lender may change Ie. crudlt Held pulley from time to inte and will adwee Borrower, inc'ading by inclusion of » message on the bakng elslement
for ints Nowe, Yo precuds an avertdrett ca the credit hold i period Borrower mudt remember the portion of exch peytivnl intended te reduce
the principal balanca may not be imeradi for on thse ling of crudil. The bolance avatable for advances can be
verilied by contatting the Lerner online, by telephone of in person ef a eranch lecebon
LIMITATIONS ON THE USE OF METHODS AND ADVANCEMENTS, Lander reserves the right nol to honor requests for advances in the following
circumstances:

Credit Limi Violation, The advance would retult in aggregate cing wet onin of the ‘of this Note.

Stolen Access flames, Borrower's Credit Lire Checks, bank card of other edvance mechaneme have been reported boat of stolen.

Unauthorized Signatures. Gorrower's accean mechoninn ‘x not used by on authored sipnar.

Ternnation of Susponeicn. Borruwar fs in defeull of would ce so if Lander mada ibe advance.

T ton VI a are wf which is leas than the minimum amount required by this Note.

7

Post-dated Request. Barrower'a Credit Line Chack is pout-dated, provided, however, # o post-deted Credit Line Check is pold end os «
result eny other Credit-Line Check i returned oF not paid, Lender is not responsible
ff Lender pays eny advance under these conditions, Borrower must repay Lender, subject to spplicable laws, for tha amount of the advance.
The advance itself will be avitence of Borrower's debt tu Leader wgether with ine Note. Lender's fiabilty, it any, for wrongful dishonor of en
advarce is Uimiied tu Borrower's ectual damug Dish for eny feRson Bt provilad in this Note ia not wronglul dishonor,
ACCOUNT, The term “Account” as used harsin means the line of credit antabiished puravant to this Note.
ANNUAL FEE. A non-refundable Annusi Fee of One Hundred Fitry Collars (+160.00! misy ba chenged to your Account at the folloviing times:
The Annual Fee is payable in advance for mach yea! at any yeer that advances ere sveiiabla under this Note ov a1 any time there romeine &
principel amount outstanding wider tds Note. The Annual Fea may be charged to the Account not mora then one time in each calendar yeer.
No reluad of any part of the Annual Fee will be meds in the event of cencelleton af the Account for any reason. W the Annus! Fee hes been
wolvead by Lender based on any promotions! offer mada in connection with 6 “s Chase a . he A 1 Fee may
ue reinsteted by Lender if such eccourd is closed for any ressot: whatsoever

 
Case 18-34214-bjh11 Doc 52 Filed 04/09/19 Entered 04/09/19 16:49:14 Page 41 of 43

PROMISSORY NOTE
{Continued} Page 3

GVERLIMIT FEE. Al its discretion, from time ty time, Lender tray charge Borrower n fee when any advance increases the prinelpel thie in
asceas of the masimura principal amount of ths Note. It Lender should make any ed: in of the i
Note, Ue making uf the edvaence shell nat bs deemed to constitute en increase in the maximum princisal antount of tids Note end shalt “ tie

and psyabla upon demand, The overt! few ia $26.00.
STOP PAYMENT CHARGE. A stop paymerc charge of 925 00 will be mesassed and cherged directly to the Account for pach check wrines
egeingy the Account .pon which a step payment order Ip Issued.

 

ADDITIONAL EXPENSES. Expenses paid by Lends in conneciion with the Nota, inchsde ith haat inp ing andor (iting
“ geculity focuments, may be cherged drartly to ihe urdewaigned's depository sccount ten (10) deye alter Lender notties the undersigned of
amount.

MODIFICATION, Any fees and charges and the tite frames for inpusition of such fees ond cherges set forth in this Note may de modit'ed trom
time to time by Lender and shell noi requ re the written acknowledgement or consent of Borrower. Any such modification phall te offectve
immediatety upon eny change made oy Lender without prior written notice 1o Borrower

MODIFICATION. Any fees snd charges and the tme frames for imposition of cuch fees and charges set forth in this Note may ba moditied from
Umea to tine by Lander and shall not tequire the weitien neknowtedgement of caraant of Borrower. Any auch modilication shall be effective
inonediataly upon any chenge made lay Lendet without prior written notice to Borrower,

HNANCIAL STATEMENTS. Borrower shell furnish Lender with such: (nancial ctalements ond other relaied information at euch frequen: es and
in such detail ne Lender may reesonebly requedt

ENFOACEARILITY AND ORGANIZATION. Borrower is duty authorized to wenzace business in oll states In which Borrower Is doing businass,

having obtained ail r ¥ filings. 9 ond epprovale for aech ateta in whieh Borrower doing business Borrower's
execution, delivery and performance of this Note end si] the Related Socumunts have been duly authorized by all necessary action by Borrower

This Note and a ihe Related Documents constitute lagal, vad and binding obfigadons of Borrower enforceable ageinat Bovrower in accordance
with thelr respective lenms. tH applicable, Borrower is an ently winch is, end ot all times shed be, duly organized, vatiily aalsting. and tn good
Handing waiter ent by virtue of the lawa of the stale of its argonlzation.

INFORMATION WAIVER. Lender may provide, aithout any imitation whatsoever, to any one of more purchasers, polendal purchasers, or
atflintes of JPMorgan Chose & Co.. any information of inawledge Lander may have shoul the usidersigned of sbout any motier ratating to this
document and the Related Documents, ond the wuterclgned hereby waives pny right to privacy the undetsigned roay hava with roapect to such

matiers,
INDEBTEDNESS, The word *indaliedness" means alt principal, Interest, and othe! amounis, coau and expensan jrayable under the Note or
Related Documents, togather wah ef renevals of, af, vi of, ia of and mubsiituimrs far the Note of Retated

 

Oecuments, toqethar with interest on euch emounte as promdad in this Note, and alf obligations, debte and Kabihias, pius lnerest thereon, of
Borrower: of ony one of more of them to Lender, #3 well os sil cleime by Lender agoingt Borrower ar any one of more af tham, wheiher now
exinting o hereafter onsing, whether ratoted of unfelaied to the purpose of thie Note, whether voluntary of otherate, whaiher due of bot due,
Girect or indirect, ebaolute or arg Rquidsied of untkquidalml! arid rt may be Heble indivvually of jointly with others,

whether obligated Bs guarantor, qurety, actommodation pty of otherwise and whether recovery upon such #emounts may ba or hervafie

become barred by any staluts of Hmiietons, and whether the obligation to repey such amoucit moy be of herent become otherwiee

unen(orceable; and further includes, without hnitation, all principal, Intetest, and other amounts, cesis ond expenaas payable undar the Reisted

Documents, whether executed ty the Borrower or by any other person or entity, togsiher with all renewals of, extensions pf, modifications of,
Hons of and substitutions for the Agisted Decumenta, together vith interest thereon ae provided in the Aeleied Documents,

peor, OOCUMENTS. The _wards "Ruteied Covumenia” meon ali promistory fotes, cfedit agresments, loan agreements, envirenmentel
deeds of trust, seeurlty deeds, coletura! marigeyes, ned al other Instruments,

egrecments. pad documents, whether now existing af ¢ herentisr arishrg, d it Jon with ihe ind:

UABILITIES FOR OBLIGATIONS UNDER RELATED COCUMENTS,. Sorrowar oso promises to pay to Lender all of Ine indebtedness. Gortower
acknowledges that some af the Related Documents, pursuant to which indabtadnese may are, may be executed cnly by persons of entities
other than the Borrower,

PURPOSE. Gorrower agrees thet no advances unde this Now shall be used for personal, family of household purposes and chat a! edvences
hereundar shall be used eolely for business, commercial, agricultural ur other sanelpr purposes.

JUAY WAIVER. THE UNDERSIGNED AND LENDER (8 ITS ACCEPTANCE HEMEGF! HEREGY VOLUNTARILY, KNOWINGLY, IRREVOCABLY AND
UNCONDITHINALLY WAIVE ANY RIGHT TO HAVE A JUAY PART-CIPATE IN RESOLVING ANY O:SPUTE [WHETHER BASEO UPON CONTRACT,
TORT OR OTHERWISE) GETWEEN OR AMONG THE UNDERSIGNED AND i ENDEA ARISING OU! OF GA iN ANY WAY RELATED TO THiS
DOCUMENT, THE RELATED OOCUMENTS, OA ANY RELATIONSHIP BETWEEN OR AMONG THE UNDERSIGNED ANDO LENDER WHETHER ANY
6UCH RIGHT NOW OF HEREAFTER EX'STS. THIS PROVIS ON IS A MATERIAL INDUCEMENT TO LENDER TO PROVIDE THE FINANCING
EVIDENCED BY THIS DOCUMENT AND THE RELATED DOCUMENTS.

GOVERNING LAW. The Lender‘s loan prodycilan office for ia ansoctlan is loceted at the oddreys ond in tha Saige Wiha “LPO State"} indicated

in the LPO add: of the loan praductan atfice add on the irs] page of the d Ths well ve ¢ by and ir

in accordance with federal few aud ihe Iswas of tha LPO Stain, except ha nvaltiere rulated to wrrareat and the exportation of interest, wich

Matters shal be governed by and interpreted in f, avlthy federal tow ‘Including, bul mot fer ie ‘ 7

ener ancl Wie levvs ctline (Etat ie! One. F plnwrever. Wt tears Fe exer = hen about wh a vol Uwe dh in vatid oF
the provision that ‘3 questi d by which state or fed lavr would fird the providun to be vedid and

antorceable:-Fhe foun weraeeson whlch se evidenced by. dus document has been mode in he-State.of Ohio.

VENUE. ff thate is 9 fawewl, tha unedursigned agrees lo submit io the uriadietion of the courts of the couniv in the LPO Stuis in which the

Lender's Ioan production alfice is located.

REDUCTIONS IN CREDIT AVAILABLE: FUTURE MODIFICATIONS; AND AMENCMENTGE TO THIS NOTE. Notwithstending ihe provision of thes

Note requiring the elgnacure of the petty of parties ic be vosnd by any agreement pitering of amendiig this Mois, Bortnwer agrees Lender shall

have the sighs, from time to bine, to modify this Nerve a: ics sola discretion as further described in the fullowing paragraphs:

Redvotlons in Ceadit Avaliable Lender may reduce the maximum amount of priscipal available wrider ihe ravolving ine of credit evidenced
by thee Note, #2 any time for any reason, end at the ale optiet and discretion of Lender, to tha ammount set farm in a Ling Reduction Dete notice
iwhich emourst veil tot be tesa than the prinrigrad balance outstanding on dus Nota as of tha clase of business on che Ling Reduction Datel. Such

duction b+ the of byeilobie shall & Hee as of clogs of tainesy un ihe Laie Reduction Date.
Notwithatend ng any such reduction, eff other proviuons of thia Note shall remain in full force ond affect, incuding the payment tems sa set
forth in this Note, end incloding Lender's right to deciera Fil Avuitubility Dale or to eect to meke future Eoutther reductions in the available
candit. The words ‘Line Reducion Date" monn the dele of Lender's Lins Reduction Date notice ta Borrower, which notte shell bs effective as
ot the date thereof and shall be deposited on the date avt forth in cach mote on the United Sratas mai first class postage prepald, addressed to
Borrower

Future Modifications. Lendet aholt have the right, tram bie 16 ume, Lo tenew, monify and/or extend this Note in ita sole discretion each a
“Future Modification"), fictuuing, without Emilation the rqst to le] nceeace the principal smount of this Note, ib) extend the Maturity Date, te}
reduce the interest rate temporarily and then incrasss ihe rate lo te migie tun the emount provided for herain, (d} permanently reduce the
intevest rate, {u) mudify the pectic poyment tarms, and ‘of If) change teas and time frames for emposition of loon. Lender wiil inform Borrowar
at ary such Future Modifigation by wr tten noticg, whech say tnke thre fore of beclision af such Future Modifigatgn in the periodic laan account
stztement nev to The Borrower. Any use of the prince pal amaunt of any olf featwe of uds Now afrer such natice shall constitute Borrower's
accoptence of such Fulure Modification.

Amendmants to this Note. Lendar reserves the nghi te amend of modify the provisaes af this Nute at any lime by mailing of delivering o
cory of such amendment of modification to the Borrawar Such amendment or modificnticn shell be b'nding an the Bocrower thirty days alter it
ip united of delivered
BORROWER CERTIFICATIONS. By ezecytion of this Note Borruwer heraby cerifies fo Lender thal as cf the cata hereul
41) thet dre has been no edverse change ‘1 Boruwer's feanclal conciton organizeton, operstivr: oc fixed wesats since the dete the Loan
application for the indentedness for this Nore was signed and
{2} Borrower js current on all federal, state, and iocal faunas, inching bu not ambed to Income baxen, peyroll texes, roo! asiats toxos, cid soles
taxes, snd 13) sll busingss and perso f |. Prof ond 7’ { with the inan application are accurate, Wue
and complete,

RENEWAL AND EXTENGION . This Note ia yiven in seplacement, renewal andor estenaion of, 4.1 act extinguishing tha indebiedness evidenced
by, that promissory note dated Septambar 30, 2014, executed by Borrower in the original principal amount of $75,000,00, and f not a
Case 18-34214-bjh11 Doc 52 Filed 04/09/19 Entered 04/09/19 16:49:14 Page 42 of 43

PROMISSORY NOTE
(Continued) Page 4

nevation thereo!, All interest evidenced by the note basing replaced, renewed, and/or extended by (hig Hrirument shel candnue to be due and
payoble until paid.

GENERAL PROVISIONS. If any port of this Note cancol be enforced, this foct will nat affect the resi of the Now. Borrower doses not agrae of
intend to pay, end Lender does not agree or mend to contract far, charge, collect, teke, taserva of receive (collectively telerred to herein es
“charge of colect"}, any amount in ihe nature of ident of in the netate of s fee for chia loss, which would on any way of event (including
demand, prepayment, of eccelerstion! couse Lender to charge or collact more for this loon than the maximum Lender would oe permitted to
therge oc collect oy federal law or the low of the State of Texas (as epplicatie). Any such excens interest of unauthorized fee shell, instead of
anything sited to the contrary, be apptied first to seduce the principe! balance of this toan, snd when tip pticipal hes been paid in full, be
relundad to Borrower, Tha sight ta eccalerate maturity of sume due under this Note dows noc Include the right Ip accelerate any ierest wiich
has not otherwise accruad on the date of such accateration, end Lender does not intend 10 charge or collact eny oneatnad interest in the svent
of ecceletation. All suma paid of agreed to be ppid to Lender tor the use, forbearance of detention of sums due hereunder shall, ta tha extent
permited by applicable few, be amortized, prorated, sfoceted and apraed throughout the dull tarm of the loan evidenced by ills Note until
peymant in full eo Lbat the rate or amount of interes| on eccount of the loan evidenced hereby doas nor axceed the enplceble usury ceiling. If
any part of this Note cannot be enforced, this fect will nor atlect the reat of this Nore. It is sgreed thal any payment which would ciharwise far
any reason be deemed uniew!ul interest under applicable law shall be deemed 10 heve been applied to the unpaid principal bolance of this Nate,
o to other indebtedness. The unpeld balance owing on this Nolw at any Gime may be evidenced by endorsements on this Note or by Lendar‘s
internal recorda, inchiding dally computer prini-outs Lender mey delsy of forgo enfarcing smy of its rights or rernedies under thie Note withdut
busing them. Borrower end any other person who signa, guarentess of endorane this Note, to the extent allowed by low, waive pfesentinent,
demand for payment, notice of dishonor, noice af Intent to eccelerace the rasturity of this Note, and-motice of sccefaration of the maturity of
this Note. Upon any change in tha terms of thls Nate, and unless atherwies expressly stated in writing, no party who signs this Noi, whether
#3 meker, quarenigc, s¢commadaiion maker or endaraar, shall be releasud from lability, Uniess tpecilically peniited athervese by the terms
and conditions of this Nota, no alteration oo enecerient tp this Mote ahall be effecive unlesgiven writing and signed by the party or
parties sought io be cherged or bound by the Merath and congents to Lender's ase of transfer, whether
now of lever, of this Notes, or the Related Docunanis ee of any perticinadon interest in this Note of Related Documents lo one or more
purchasers. whether related of unratated ic Lender, Burrower waives any and all notices of sale of this Note, the Related Documents or of eny
participation interests, as well es eny polices of any fepurchaves of dus Note, the Aalated Documents, or of eny perucipstion inierasts. The
obligations under this Note are joint snd several.

PRIOR TO SIGNING THIS NOTE, BORROWER AZAD AND UNDERSTOOO ALL THE PROVISIONS OF THIS NOTE, INCLUDING THE VARIARLE
INTEREST RATE PROVISIONS. BORADWER AGREES TO THE TERMS OF THE NOTE

BORROWER ACKNOWLEDGES RECEIPT OF A COMPLETED COPY OF THIS PROMISEORY NOTE,
BORROWER:

  

NOBLE REY & ZO we?

Chek X Rey
we LLG

 

   

ee
oe. mikes OSE

 

Taw Feolereg, re SAT 82 Teor lake hen yid hires we IRM Ab yam eer oR TA Lee IED
Case 18-34214-bjh11 Doc 52 Filed 04/09/19

UCC FINANCING STATEMENT
FOLLOW INSTRUCTIONS

Entered 04/09/19 16:49:14 Page 43 of 43

 

. NAME & PHONE OF CONTACT AT FILER (optional)
CT Lien Solutions

  

 

. E-MAIL CONTACT AT FILER (optional)

  

 

. SEND ACKNOWLEDGMENT TO: (Name and Address)
“CT Lien Solutions
2727 Allen Parkway
te. 100
Houston, TX 77019
USA

FILING NUMBER: 14-0031586482

FILING DATE: 10/02/2014 09:20PM

DOCUMENT NUMBER; 571088700001

FILED: Texas Secretary of State

IMAGE GENERATED ELECTRONICALLY FOR XML FILING
THE ABOVE SPACE IS FOR FILING OFFICE USE ONLY

 

1. DEBTOR'S NAME - Provide only ope Debtor name {1a or 1b) (ues exnci, full name; do not omit, modify, of abbravisie any part of the Debtor's name), if any part of the individual

Debtor's name will not fit In line 1b, leave all of Item 1 blank, check here
UCC1Ad) ; 7
1a. ORGANIZATIONS NAME
Noble Rey Brewing Company, LLC

1b. INDIVIDUAL'S SURNAME FIRST PERSONAL NAME
ic. MAILING ADDRESS city
1400 E Jefferson Blvd | Dallas

F and provide the Individual Deblor information Jn ilem 10 of the Finanging Statement Addendum {Form

ADOITIONAL NAME(SMINITIAL(S) SUFFIX
STATE POSTALGODE — COUNTRY
TX 75203 USA

2. CEBTOR’S NAME - Provide oniy one Debtor name (2a or 26) (use exact, [ull name; do no! omil, modify, or abbreviste any pert of the Deblor’s name); If any pari of the individual

Debtor's name will not fit In line 2b, leave all of Rem 2 blank, check hare

UCCIAd) .
2p. ORGANIZATIONS NAME
oR
2b. INDIVIDUAL'S SURNAME (FIRST PERSONAL NAME
|
2c. MAILING ADDRESS cry

F and provide the Individual Debtor information in item 10 of the Financing Statement Addendum (Form

3, SECURED PARTY'S NAME (or NAME of ASSIGNEE of ASSIGNOR SECURED PARTY) - Provide only one Secured Party name (3a or 3b)

3a, ORGANIZATION'S NAME
JPMorgan Chase Bank, NA

3b. INDIVIDUAL'S SURNAME (FIRST PERSONAL NAME

3c, MAILING: ADDRESS
Collateral Mgmt Small business,

P.O. Box 33035

4. COLLATERAL This financing statament covers the f collateral:

All inventory, Chatiel Paper, Accounts, Equipment and General intangibles;
whether any of the foregoing is owned now or acquired jater, all accessions,
additions, replacements, and substitutions relating to any of the foregoing; all
records of any kind retating to any of the foregolng; alt proceeds refating to
any of the foregoing (including insurance, ganeral intangibles and other
accounts proceeds)

cITy
Louisville

ADDITIONAL NAME(SMNITIAL(S) SUFFIX
STATE POSTAL CODE COUNTRY
(ADDITIONAL NAME(SMINITIAL(S) SUFFIX
STATE POSTAL CODE COUNTRY
i\KY 40232-9891 USA

6. Chova any of apgicable and check only one bor: Cofaterat is 1 held in a Trust (eee UCCIAd, tem 17 and Insinctons) I being admin-stered by a Oscedent’s Personal Representative

Ga. Chack amily J applicable and check onty one box:

6b. Check only # applicable and check only one box.

TT Public-Finance Transaction 1 Manufsctured-Home Transaction [A Deblor is a Transmitiing Untity 1” Agricuitural Lien T Non-UCC Filing
7. ALTERNATIVE DESIGNATION (i applicable: IT LesseetLessor I consigneetConsignor J” Seller/Buyer I Bailee/Beitor I LicensoeiLicensor

8. OPTIONAL FLER REFERENCE DATA:

FILING OF FICE COPY

EXHIBIT

1S
